 Case 17-30601    Doc 339   Filed 12/18/19 Entered 12/18/19 15:54:18   Desc Main
                            Document      Page 1 of 48



                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MINNESOTA


In re:
                                                Case No.: 17-30601
The Diocese of New Ulm,
                                                Chapter 11 Case
             Debtor.


              AMENDED DISCLOSURE STATEMENT IN SUPPORT OF
         FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION


     THE DIOCESE OF NEW ULM (THE “DIOCESE”) AND THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS (THE “UCC” AND, TOGETHER WITH THE
DIOCESE, THE “PLAN PROPONENTS”) SEEK CONFIRMATION OF THEIR FIRST
AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION (THE “PLAN”).

     THIS DISCLOSURE STATEMENT (“DISCLOSURE STATEMENT”), THE PLAN,
THE ACCOMPANYING BALLOTS, AND THE RELATED MATERIALS ARE BEING
FURNISHED BY THE PLAN PROPONENTS, PURSUANT TO SECTIONS 1125 AND 1126
OF THE BANKRUPTCY CODE IN CONNECTION WITH THE SOLICITATION BY THE
PLAN PROPONENTS OF VOTES TO ACCEPT THE PLAN AS DESCRIBED IN THIS
DISCLOSURE STATEMENT.

     THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE SUBJECT TO
MATERIAL CONDITIONS PRECEDENT, SOME OF WHICH MAY NOT BE SATISFIED.
SEE ARTICLE XIII OF THE PLAN. THERE IS NO ASSURANCE THAT THESE
CONDITIONS WILL BE SATISFIED OR WAIVED.

     HOLDERS OF CLAIMS AGAINST THE DIOCESE ARE ENCOURAGED TO READ
AND CAREFULLY CONSIDER THE MATTERS DESCRIBED IN THIS DISCLOSURE
STATEMENT INCLUDING UNDER “RISK FACTORS TO BE CONSIDERED” IN
SECTION X.

     IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE
EFFECTIVE DATE OCCURS, ALL HOLDERS OF CLAIMS AGAINST THE DIOCESE
(INCLUDING, WITHOUT LIMITATION, THOSE HOLDERS OF CLAIMS WHO DO NOT
SUBMIT BALLOTS TO ACCEPT OR REJECT THE PLAN OR WHO ARE NOT ENTITLED
TO VOTE ON THE PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN AND THE
TRANSACTIONS DESCRIBED IN THE PLAN.

     NEITHER THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF
ANY SECURITIES THAT MAY BE DEEMED TO HAVE BEEN ISSUED PURSUANT TO


                                        i
 Case 17-30601   Doc 339   Filed 12/18/19 Entered 12/18/19 15:54:18   Desc Main
                           Document      Page 2 of 48



THE PLAN OR THIS DISCLOSURE STATEMENT OR HAS PASSED UPON THE
ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED IN THIS
DISCLOSURE STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

      THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO SELL SECURITIES AND
IS NOT A SOLICITATION OF AN OFFER TO BUY SECURITIES IN ANY STATE WHERE
THE ORDER OR SALE IS NOT PERMITTED.

     TO THE EXTENT ANY TREATMENT UNDER THE PLAN IS DEEMED TO
CONSTITUTE THE ISSUANCE OF A SECURITY, NONE OF THE SECURITIES WILL
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
UNDER THE SECURITIES ACT, OR UNDER ANY STATE SECURITIES OR “BLUE SKY”
LAWS, AND THE SECURITIES WILL BE ISSUED IN RELIANCE UPON EXEMPTIONS
FROM THE SECURITIES ACT AND EQUIVALENT STATE LAWS OR SECTION 1145 OF
THE BANKRUPTCY CODE.

     THERE HAS BEEN NO INDEPENDENT AUDIT OF THE FINANCIAL
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT OR IN ANY
EXHIBIT EXCEPT AS EXPRESSLY INDICATED IN THIS DISCLOSURE STATEMENT
OR IN ANY EXHIBIT. THIS DISCLOSURE STATEMENT WAS COMPILED FROM
INFORMATION OBTAINED BY THE DIOCESE FROM NUMEROUS SOURCES
BELIEVED TO BE ACCURATE TO THE BEST OF THE PLAN PROPONENTS’
KNOWLEDGE, INFORMATION, AND BELIEF. THE PLAN PROPONENTS’
PROFESSIONALS HAVE NOT INDEPENDENTLY VERIFIED ANY OF THE
INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT AND ARE NOT
RESPONSIBLE FOR ANY INACCURACIES THAT MAY BE CONTAINED IN THIS
DISCLOSURE STATEMENT OR THE PLAN.

      THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE HEREOF, AND THE DELIVERY OF THIS DISCLOSURE
STATEMENT WILL NOT, UNDER ANY CIRCUMSTANCES, CREATE ANY
IMPLICATION THAT THE INFORMATION IS CORRECT AT ANY TIME SUBSEQUENT
TO THIS DATE, AND THE PLAN PROPONENTS UNDERTAKE NO DUTY TO UPDATE
THE INFORMATION.

     THIS DISCLOSURE STATEMENT AND THE RELATED DOCUMENTS ARE THE
ONLY DOCUMENTS AUTHORIZED BY THE BANKRUPTCY COURT TO BE USED IN
CONNECTION WITH THE SOLICITATION OF VOTES ACCEPTING OR REJECTING
THE PLAN. NO REPRESENTATIONS ARE AUTHORIZED BY THE BANKRUPTCY
COURT CONCERNING THE DIOCESE, THE DIOCESE BUSINESS OPERATIONS, THE
VALUE OF THE DIOCESE’S ASSETS, OR THE VALUES OF ANY INTERESTS
DESCRIBED TO BE ISSUED OR BENEFITS OFFERED PURSUANT TO THE PLAN,
EXCEPT AS EXPLICITLY SET FORTH IN THIS DISCLOSURE STATEMENT OR ANY
OTHER DISCLOSURE STATEMENT OR OTHER DOCUMENT APPROVED FOR
DISTRIBUTION BY THE BANKRUPTCY COURT. HOLDERS OF CLAIMS AND
INTERESTS SHOULD NOT RELY UPON ANY REPRESENTATIONS OR INDUCEMENTS


                                       ii
Case 17-30601   Doc 339   Filed 12/18/19 Entered 12/18/19 15:54:18   Desc Main
                          Document      Page 3 of 48



MADE TO SECURE ACCEPTANCE OF THE PLAN OTHER THAN THOSE SET FORTH IN
THIS DISCLOSURE STATEMENT.

      FOR THE CONVENIENCE OF HOLDERS OF CLAIMS AND INTERESTS, THIS
DISCLOSURE STATEMENT SUMMARIZES THE TERMS OF THE PLAN AND CERTAIN
OF THE PLAN DOCUMENTS. IF THERE IS ANY INCONSISTENCY BETWEEN THE
PLAN OR THE APPLICABLE PLAN DOCUMENTS AND THIS DISCLOSURE
STATEMENT, THE TERMS OF THE PLAN OR THE APPLICABLE PLAN DOCUMENTS
ARE CONTROLLING. THE SUMMARIES OF THE PLAN AND THE PLAN DOCUMENTS
IN THIS DISCLOSURE STATEMENT DO NOT PURPORT TO BE COMPLETE AND ARE
SUBJECT TO, AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO, THE
FULL TEXT OF THE PLAN AND THE APPLICABLE PLAN DOCUMENTS, INCLUDING
THE DEFINITIONS OF TERMS CONTAINED IN THE PLAN AND OTHER PLAN
DOCUMENTS. ALL HOLDERS OF CLAIMS AND HOLDERS OF INTERESTS ARE
ENCOURAGED TO REVIEW THE FULL TEXT OF THE PLAN AND THE PLAN
DOCUMENTS, AND TO READ CAREFULLY THIS ENTIRE DISCLOSURE STATEMENT,
INCLUDING ALL EXHIBITS.

      THIS DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR ANY
PURPOSES OTHER THAN TO DETERMINE WHETHER TO VOTE TO ACCEPT OR
REJECT THE PLAN, AND NOTHING STATED IN THIS DISCLOSURE STATEMENT
SHALL CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY
PERSON, OR BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DIOCESE OR
ANY OTHER PERSON, OR BE DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR
OTHER LEGAL EFFECTS OF THE PLAN ON THE DIOCESE OR HOLDERS OF CLAIMS
OR INTERESTS.

     THIS DISCLOSURE STATEMENT CONTAINS STATEMENTS THAT ARE
FORWARD-LOOKING. FORWARD-LOOKING STATEMENTS ARE STATEMENTS OF
EXPECTATIONS, BELIEFS, PLANS, OBJECTIVES, ASSUMPTIONS, PROJECTIONS,
AND FUTURE EVENTS OF PERFORMANCE. AMONG OTHER THINGS, THIS
DISCLOSURE STATEMENT CONTAINS FORWARD-LOOKING STATEMENTS WITH
RESPECT TO ANTICIPATED FUTURE PERFORMANCE OF THE DIOCESE AND A
TRUST TO BE CREATED FOR THE BENEFIT OF HOLDERS OF CLASS 1 AND CLASS 2
CLAIMS, AS WELL AS ANTICIPATED FUTURE DETERMINATION OF CLAIMS AND
DISTRIBUTIONS ON CLAIMS. THESE STATEMENTS, ESTIMATES, AND
PROJECTIONS MAY OR MAY NOT PROVE TO BE CORRECT. ACTUAL RESULTS
COULD DIFFER MATERIALLY FROM THOSE REFLECTED IN THESE FORWARD-
LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS ARE SUBJECT TO
INHERENT UNCERTAINTIES AND TO A WIDE VARIETY OF SIGNIFICANT BUSINESS,
LEGAL, AND ECONOMIC RISKS, INCLUDING, AMONG OTHERS, THOSE DESCRIBED
IN THIS DISCLOSURE STATEMENT. THE PLAN PROPONENTS UNDERTAKE NO
OBLIGATION TO UPDATE ANY FORWARD-LOOKING STATEMENT. NEW FACTORS
EMERGE FROM TIME TO TIME AND IT IS NOT POSSIBLE TO PREDICT ALL
FACTORS, NOR CAN THE IMPACT OF ALL FACTORS BE ASSESSED.




                                     iii
Case 17-30601     Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18   Desc Main
                              Document      Page 4 of 48



     HOLDERS OF CLAIMS AND INTERESTS SHOULD NOT CONSTRUE THE
CONTENTS OF THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL,
BUSINESS, FINANCIAL, OR TAX ADVICE. EACH HOLDER SHOULD CONSULT WITH
ITS OWN LEGAL, BUSINESS, FINANCIAL, AND TAX ADVISORS WITH RESPECT TO
ANY MATTERS CONCERNING THIS DISCLOSURE STATEMENT, THE SOLICITATION
OF VOTES TO ACCEPT THE PLAN, THE PLAN, AND THE TRANSACTIONS
DESCRIBED.

     EACH HOLDER OF A CLAIM ENTITLED TO VOTE TO ACCEPT OR REJECT THE
PLAN SHOULD READ THIS DISCLOSURE STATEMENT AND THE PLAN (INCLUDING
ALL EXHIBITS AND SCHEDULES TO THE PLAN AND DISCLOSURE STATEMENT) IN
THEIR ENTIRETY BEFORE VOTING.

     TO OBTAIN, AT YOUR COST, ADDITIONAL COPIES OF THIS DISCLOSURE
STATEMENT PLEASE CONTACT THE DIOCESE’S COUNSEL AT:

     Fredrikson & Byron P.A.
     Attn: Shataia Stallings
     200 South Sixth Street, Suite 4000;
     Minneapolis, MN 55401,
     612-492-7730
     sstallings@fredlaw.com;

OR THE UCC’S COUNSEL AT:

      Stinson LLP
      Attn: Aong Moua
      50 South Sixth Street, Suite 2600
      Minneapolis, MN 55402
      612-335-1792
      aong.moua@stinson.com.




                                           iv
 Case 17-30601            Doc 339           Filed 12/18/19 Entered 12/18/19 15:54:18                                 Desc Main
                                            Document      Page 5 of 48



                                              TABLE OF CONTENTS

I.     INTRODUCTION. ............................................................................................................. 1
       A.   Summary of the Plan. .............................................................................................. 1
       B.   Voting Procedures. .................................................................................................. 1
            1.     Ballots. ........................................................................................................ 1
            2.     Importance of Your Vote. ........................................................................... 2
       C.   Brief Explanation of Chapter 11. ............................................................................ 2

II.    DESCRIPTION OF THE DIOCESE. ................................................................................. 3
       A.   Nature and History of the Diocese. ......................................................................... 3
       B.   Events Leading to the Chapter 11 Case. ................................................................. 5

III.   EVENTS DURING THE CHAPTER 11 CASE. ............................................................... 5
       A.   Bankruptcy Filing and First Day Orders. ................................................................ 5
       B.   Schedules and Statements. ...................................................................................... 6
       C.   Retention and Employment of the Diocese’s Professionals. .................................. 6
       D.   Appointment of Official Committee of Unsecured Creditors................................. 6
       E.   Transfer of Endowment Funds to Investment Accounts......................................... 6
       F.   Exclusivity Extensions. ........................................................................................... 7
       G.   Asset Sales. ............................................................................................................. 7
            1.     Sale of Single-Family Home Lots............................................................... 7
            2.     Sale of Hillesheim Farm Property............................................................... 7
            3.     Sale of Schneider Farm Property. ............................................................... 7
       H.   Insurance Coverage Adversary Proceeding. ........................................................... 8
       I.   Meadowbrook Property Interest. ............................................................................ 8
       J.   Settlement Negotiations and Mediations. ............................................................... 8

IV.    SUMMARY OF THE PLAN.............................................................................................. 9
       A.  Overview of Classification and Treatment of Claims and Interests. ...................... 9
       B.  Description of Classes and Treatment. ................................................................... 9
           1.     Allowed Administrative Expense Claims. ................................................ 10
           2.     Statutory Fees and Court Costs. ................................................................ 10
           3.     Unsecured Priority Claims. ....................................................................... 11
           4.     Class 1: Known Survivor Claims. ............................................................. 11
           5.     Class 2: Unknown Survivor Claims and Late-Filed Survivor
                  Claims. ...................................................................................................... 12
           6.     Class 3 – General Unsecured Claims. ....................................................... 12
           7.     Class 4 – Parish Claims............................................................................. 12
       C.  Creation of Trust. .................................................................................................. 12
           1.     Trust Assets. .............................................................................................. 13
           2.     Trust Reserves........................................................................................... 13
           3.     Trust Liability. .......................................................................................... 15
       D.  Distributions and Claims Administration. ............................................................ 15
           1.     Survivor Claims. ....................................................................................... 15
           2.     Distributions for Claims Other Than Survivor Claims. ............................ 16
       E.  Executory Contracts and Unexpired Leases. ........................................................ 18


                                                                 v
 Case 17-30601             Doc 339          Filed 12/18/19 Entered 12/18/19 15:54:18                                  Desc Main
                                            Document      Page 6 of 48



        F.        Conditions to Effective Date. ................................................................................ 19
        G.        Effects of Confirmation. ....................................................................................... 20
                  1.      Discharge. ................................................................................................. 20
                  2.      Title to and Vesting of Assets. .................................................................. 20
                  3.      Corporate Action. ...................................................................................... 20
                  4.      Exculpation and Limitation of Liability. .................................................. 20
                  5.      Limitation of Liability............................................................................... 21
                  6.      Channeling Injunction. .............................................................................. 21
                  7.      Supplemental Settling Insurer Injunction. ................................................ 22
                  8.      Protected Parties’ Waiver and Consent..................................................... 23
                  9.      Debtor Waiver and Release of Claims. ..................................................... 24
                  10.     Injunctions in Full Force and Effect. ........................................................ 24
                  11.     Injunctions Critical.................................................................................... 24
                  12.     Indemnity for Channeled Claims. ............................................................. 24
                  13.     Defense and Indemnity for Covered Non-Survivor Claims. .................... 25
                  14.     Effectuating Documents; Further Transactions; Exemption from
                          Certain Transfer Taxes. ............................................................................. 25
                  15.     Cancellation of Instruments. ..................................................................... 25
                  16.     Dissolution of the Committee. .................................................................. 26
        H.        Child Protection Protocols. ................................................................................... 26

V.      POST CONFIRMATION MANAGEMENT OF THE DIOCESE. ................................. 26

VI.     MEANS OF EXECUTION............................................................................................... 26

VII.    TAX CONSEQUENCES OF THE PLAN. ...................................................................... 26
        A.   Federal Income Tax Consequences to Holders of Unsecured Claims. ................. 27
        B.   Federal Income Tax Consequences to the Diocese............................................... 28
        C.   Tax Consequences to the Trust. ............................................................................ 28

VIII.   ALTERNATIVES TO THE PLAN. ................................................................................. 28
        A.   Alternative Plan Pursuant To Chapter 11 of the Bankruptcy Code. ..................... 29
        B.   Dismissal of the Diocese’s Chapter 11 Case. ....................................................... 29
        C.   Chapter 7 Liquidation Not A Viable Alternative. ................................................. 29

IX.     ACCEPTANCE AND CONFIRMATION OF THE PLAN. ............................................ 29
        A.   General Confirmation Requirements. ................................................................... 29
        B.   Best Interests Test. ................................................................................................ 30
        C.   Financial Feasibility Test. ..................................................................................... 31
        D.   Cramdown Alternative. ......................................................................................... 31

X.      RISK FACTORS TO BE CONSIDERED........................................................................ 32
        A.    Failure to Satisfy Vote Requirement..................................................................... 32
        B.    Non-Confirmation or Delay of Confirmation of the Plan. .................................... 32
        C.    Non-Consensual Confirmation. ............................................................................ 32
        D.    Risk of Non-Occurrence of the Effective Date. .................................................... 33
        E.    Classification and Treatment of Claims. ............................................................... 33


                                                                 vi
 Case 17-30601           Doc 339          Filed 12/18/19 Entered 12/18/19 15:54:18                                Desc Main
                                          Document      Page 7 of 48



      F.        Review of Class 1 And Class 2 Claims. ............................................................... 33

XI.   CONCLUSION. ................................................................................................................ 33

EXHIBITS

EXHIBIT A – LIQUIDATION ANALYSIS

EXHIBIT B – CASH FLOW PROJECTIONS




                                                              vii
      Case 17-30601        Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18              Desc Main
                                       Document      Page 8 of 48



I.          INTRODUCTION.

            On March 3, 2017 (the “Filing Date”), the Diocese filed a voluntary petition for relief
     under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The case is
     pending before the United States Bankruptcy Court for the District of Minnesota (the
     “Bankruptcy Court”).

             The Plan sets forth, among other things, the proposed treatment of Claims and other
     interests in accordance with the Bankruptcy Code. This Disclosure Statement is intended to
     explain the Plan and provide adequate information to allow an informed judgment regarding the
     Plan. A copy of the Plan is included with this Disclosure Statement. If the Plan and this
     Disclosure Statement are not consistent, the terms of the Plan control. Capitalized terms used,
     but not defined, in this Disclosure Statement shall have the same meanings ascribed to them in
     the Plan.

            A.      Summary of the Plan.

             The Plan establishes a Trust funded by (i) assets of the Diocese, (ii) contributions from
     the Parishes, and (iii) settlement proceeds from settlements with the Settling Insurers. The
     Trustee will liquidate the Trust Assets and fairly distribute the proceeds to the Survivors pursuant
     to the allocation protocol contained in the Survivor Claim Distribution Plan.

              The Plan further provides that the Diocese’s General Unsecured Creditors will be paid in
     full, that all Claims held by the Survivors will be channeled to the Trust, and that the Diocese
     will receive a discharge from all remaining Claims, permitting the Diocese to continue its
     ministry after confirmation of the Plan.

            B.      Voting Procedures.

                    1.      Ballots.

             If you are entitled to vote to accept or reject the Plan, a ballot is enclosed for purposes of
     voting on the Plan. If you hold claims in more than one Class and you are entitled to vote Claims
     in more than one Class, you will receive separate ballots that must be used to vote in each
     separate Class. If voting for or against the Plan, please use only the ballot or ballots sent to you
     with this Disclosure Statement. Votes cast to accept or reject the Plan will be counted by Class.

            Please read the voting instructions on the ballot for a thorough explanation of the voting
     procedures.

          IF YOU BELIEVE THAT YOU ARE A HOLDER OF A CLAIM IN A VOTING
     CLASS FOR WHICH YOU DID NOT RECEIVE A BALLOT, IF YOUR BALLOT IS
     DAMAGED OR LOST, OR IF YOU HAVE QUESTIONS CONCERNING VOTING
     PROCEDURES, PLEASE CONTACT THE DIOCESE’S COUNSEL AT (612) 492-7330
     OR THE UCC’S COUNSEL AT (612) 335-1792. THE DIOCESE, UCC, AND COUNSEL
     FOR BOTH THE DIOCESE AND UCC CANNOT PROVIDE YOU WITH ANY LEGAL
     ADVICE.

                                                       1
 Case 17-30601       Doc 339      Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                  Document      Page 9 of 48



     FACSIMILE, E-MAIL, OR ELECTRONICALLY TRANSMITTED BALLOTS
WILL NOT BE ACCEPTED.

        A ballot that does not indicate an acceptance or rejection of the Plan will not be counted
either as a vote to accept or a vote to reject the Plan. If you cast more than one ballot voting the
same Claim before the voting deadline, the last ballot received before the voting deadline will
supersede all prior ballots. In addition, you may not split your votes for your Claims within a
particular Class under the Plan. Therefore, a ballot within a given Class received from a single
creditor that partially rejects and partially accepts the Plan will not be counted. You may not
change your vote after the voting deadline passes.

        To be counted, completed ballots must be mailed to the clerk of the Bankruptcy Court at
the following address:

               Office of the Clerk of Court
               Attention: Jennifer
               U.S. Bankruptcy Court District of Minnesota
               200 Warren E. Burger Federal Building and United States Courthouse
               316 North Robert Street
               Saint Paul, Minnesota 55101

               2.      Importance of Your Vote.

       Your vote is important. The Bankruptcy Court defines acceptance by a Class of Claims as
acceptance by holders of at least two-thirds in amount and a majority in number of Allowed
Claims in the Class that Vote.

       Only the ballots of those Creditors who actually vote are counted for purposes of
determining whether a class voted to accept the Plan. Your failure to vote will leave to others the
decision to accept or reject the Plan.

       C.      Brief Explanation of Chapter 11.

        Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.
Upon the filing of a petition for reorganization under Chapter 11, Section 362 of the Bankruptcy
Code generally provides for an automatic stay of all attempts to collect claims or enforce liens
that arose prior to the commencement of the bankruptcy case or that otherwise interfere with a
debtor’s property or business.

       The principal objective of a Chapter 11 reorganization is the confirmation of a plan of
reorganization or liquidation. The plan sets forth the means for satisfying the claims of creditors
and interests of shareholders or members of the debtor. The plan and a disclosure statement that
contains information necessary to allow creditors, shareholders, and members to evaluate the
plan are sent to creditors, shareholders, and members whose claims or interests are impaired,
who then vote to accept or reject the plan.



                                                  2
 Case 17-30601        Doc 339      Filed 12/18/19 Entered 12/18/19 15:54:18              Desc Main
                                   Document      Page 10 of 48



        A class of claims is entitled to vote to accept or reject a plan if that class is “impaired” by
the plan. A class of claims is impaired unless the plan cures any defaults that may exist with
respect to the claims and leaves unaltered the legal, equitable, and contractual rights to which the
claim entitles the holder of the claim.

        A plan may be confirmed under Section 1129(a) of the Bankruptcy Code if each class of
claims or interests is not impaired by the plan or if each class has voted to accept the plan. Votes
will be counted only with respect to claims: (1) that are listed on the Diocese’s Schedules other
than as disputed, contingent, or unliquidated; or (2) for which a proof of claim was filed on or
before the claim filing deadline set by the Bankruptcy Court for the filing of proofs of claim.
However, any vote by a holder of a claim will not be counted if the claim has been disallowed or
is the subject of an unresolved objection, absent an order from the Bankruptcy Court allowing
the claim for voting purposes. A class of claims has accepted a plan if creditors that hold at least
two-thirds in amount and more than one-half in number of the allowed voting claims in the class
have voted to accept the plan.

        If an impaired class votes to reject the plan, the proponent of the plan may seek to “cram
down” the plan by confirming it under Section 1129(b) of the Bankruptcy Code. A plan
proponent may cram down a plan upon a rejecting class only if another impaired class has voted
to accept the plan, the plan does not discriminate unfairly, and the plan is fair and equitable with
respect to each impaired class that has not voted to accept the plan.

        Voting on the plan by each holder of a claim in an impaired class is important. After
carefully reviewing the Plan and Disclosure Statement, each holder of a claim should vote on the
enclosed ballot either to accept or reject the Plan. Any ballot that does not appropriately indicate
acceptance or rejection of the Plan will not be counted. A ballot that is not received by the
deadline will not be counted. If a ballot is lost, damaged, or missing, a replacement ballot may be
obtained by sending a written request to the Diocese’s counsel.

        Section 1129(a) of the Bankruptcy Code establishes the conditions for the confirmation
of a plan. These conditions are too numerous to be fully explained here. Parties are encouraged
to seek independent legal counsel to answer any questions concerning the Chapter 11 process.
Among the conditions for plan confirmation is that either each holder of a claim or interest must
accept the plan, or the plan must provide at least as much value as would be received upon
liquidation under Chapter 7 of the Bankruptcy Code.

       If the Plan is confirmed by the Bankruptcy Court, its terms are binding on the Diocese, all
Creditors, and other parties in interest, regardless of whether they have voted to accept the Plan.

II.    DESCRIPTION OF THE DIOCESE.

       A.      Nature and History of the Diocese.

       The Diocese was erected by the Vatican on November 18, 1957. The Diocese is
organized as a religious Diocesan Corporation under Minn. Stat. § 315.16.

     The Diocese is one of the most rural dioceses in the country and has a strong heritage as a
community close to the land. The Diocese serves a geographical area of approximately 9,863
                                                  3
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18           Desc Main
                                 Document      Page 11 of 48



square miles, consisting of 15 southwestern Minnesota counties, including Big Stone, Brown,
Chippewa, Kandiyohi, La qui Parle, Lincoln, Lyon, McLeod, Meeker, Nicollet, Redwood,
Renville, Sibley, Swift, and Yellow Medicine (the “Diocese’s Region”). There are approximately
57,500 Catholic individuals, which make up approximately 20% of the total population, in the
Diocese’s Region.

       The Most Reverend John M. LeVoir is the fourth bishop of the Diocese. Bishop LeVoir
was installed in 2008.

        The Diocese maintains a number of offices, including Catholic Charities (responsibilities
include providing counseling services and supplying emergency resources to people in need),
Catholic Schools (responsibilities include providing educational resources and leadership
development), Chancellor (responsibilities include administrative services and maintenance of
diocesan records archives), Communications (responsibilities include producing The Prairie
Catholic, maintaining the Diocese’s website, and scheduling programming for public access
television), Permanent Diaconite (responsibilities include recruitment, education, and formation
of candidates for permanent diaconite), Development (responsibilities include supervising all
charitable trust funds donated to the Diocese and providing resources to those considering
donating to the Diocese), Family Life (responsibilities include providing marriage preparation,
family programs, and other education), Finance (responsibilities include overseeing the
accounting, budgeting, and financial administration for the Diocese), Healing Ministry
(responsibilities include providing healing and counseling services to those affected by past
trauma), Hispanic Ministry (responsibilities include assisting Parishes minister to growing
population of Hispanic Catholics), Marriage Tribunal (responsibilities include directing the
Church process concerning the validity of marriages ending in divorce, facilitating the formal
diocesan mediation process, and providing canonical consultation to the staff of the Diocese),
Religious Education & Adult Faith Formation (responsibilities include providing resources
regarding the Rite of Christian Initiation for Adults and other faith formation, scheduling
educational lectures, and financial support for catechism scholarship), Safe Environment
(responsibilities include establishing and maintaining “safe environment” programs, including
the Code of Conduct, criminal background checks, and sexual abuse awareness and prevention
training), Social Concerns (responsibilities include assisting in the formation and development of
area/Parish social concerns committees and promoting Catholic social teaching, works of mercy,
advocacy, action for justice, and pro-life activity), Vocations (responsibilities include
recruitment, education, and formation of seminarians and candidates for seminary),Worship
(responsibilities include providing liturgical resources and other educational material), and
Youth & Young Adult Ministry (responsibilities include youth outreach and youth-based
Catholic programs).

       As of the Filing Date, the Diocese’s Region contained 74 Catholic Parishes. Each Parish
is a separately incorporated religious corporation, organized and existing under Minn. Stat.
§ 315.15. As of the Filing Date, there were 18 Catholic schools located in the Diocese’s region.
These schools educate students from pre-kindergarten through high school, with a total
enrollment of approximately 1,858 students. The majority of the schools are owned, operated,
and controlled by a specific Parish. The minority of schools that exist independently are
incorporated under either Chapter 317(A) of the Minnesota Statutes or Minn. Stat. § 315.16.

                                                4
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18           Desc Main
                                 Document      Page 12 of 48



There are various other Catholic-based social and community service organizations operating
within the Diocese’s Region, including two Catholic hospitals and six Catholic nursing homes.
These other Catholic entities are separately incorporated as non-profit corporations under either
Chapter 317(A) of the Minnesota Statutes or Minn. Stat. § 315.16.

         As a religious organization, the Diocese has no significant, ongoing for-profit business
activities or business income. The Diocese’s revenue primarily derives from donations from
individuals and organizations, parish assessments paid to the Diocese by the Parishes, and
investments. The Diocese currently employs 22 individuals, which includes clergy and laity.
Under Canon Law, anyone not ordained a deacon, priest, or bishop is a layperson or “laity.” In
this legal sense, women in a religious order (sisters) and men in a religious order (brothers) are
laity.

       B.      Events Leading to the Chapter 11 Case.

        In May 2013, the Minnesota legislature enacted the Minnesota Child Victims’ Act, Minn.
Stat. § 541.073 (the “CVA”), which altered, expanded, and in some circumstances eliminated the
statute of limitations applicable to civil causes of action for damages based on sexual abuse. The
CVA allows victims who were sexually abused when they were younger than 18 years old to
bring a civil lawsuit for damages arising from the abuse, regardless of how long ago the abuse
occurred. The CVA also provided a three-year window during which victims whose claims were
time barred by the previous statute of limitations could bring civil suits against alleged abusers
and the Diocese and Parishes. This window expired May 25, 2016.

        The CVA opened the door to a significant number of additional civil claims against the
Diocese relating to clergy misconduct spanning a time period of more than half of a century.
Prior to the expiration of the three-year window provided by the CVA, 101 pending civil actions
were commenced against the Diocese and, in some cases, also against certain Parishes. In total,
28 Parishes were also named as co-defendants in one or more cases.

III.   EVENTS DURING THE CHAPTER 11 CASE.

       A.      Bankruptcy Filing and First Day Orders.

        The Diocese commenced its Chapter 11 Case on the Filing Date by filing a voluntary
petition under Chapter 11 of the Bankruptcy Code [Docket No. 1]. The Diocese has continued in
possession of its assets and the management of its business as debtor-in-possession pursuant to
Sections 1107(a) and 1108 of the Bankruptcy Code.

      On March 7, 2017, the Bankruptcy Court held an initial hearing to consider certain “first
day” matters and entered orders that, among other things:

       1.      Authorized the Diocese to maintain its self-insurance program and pay all claims,
               premiums, and administrative expenses payable under the self-insurance program
               [Docket No. 27].



                                                5
 Case 17-30601      Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18          Desc Main
                                Document      Page 13 of 48



       2.     Authorized the Diocese’s continued use of its existing cash management system,
              bank accounts, and business forms [Docket No. 28].

       3.     Authorized the Diocese to file under seal a portion of the Schedules, the master
              mailing matrix, and the list of its twenty largest Creditors that disclose the
              identifying information of Survivors [Docket No. 29].

       4.     Authorized the Diocese to make certain payroll payments to employees and
              continue certain employee benefit plans and other practices [Docket No. 30].

       5.     Established a deadline for filing proofs of claims, approved modified proof of
              claim forms for Survivors, and approved confidentiality procedures for proofs of
              claims filed by Survivors [Docket Nos. 33 and 71].

       B.     Schedules and Statements.

      On March 17, 2017, the Diocese filed its Schedules and Statement of Financial Affairs
[Docket No. 38].

       C.     Retention and Employment of the Diocese’s Professionals.

       During the Chapter 11 Case, the Bankruptcy Court approved the Diocese’s retention and
employment of the following professionals to assist in the administration of the Diocese’s
Chapter 11 Case: (1) Fredrikson & Byron, P.A. as bankruptcy counsel to the Diocese [Docket
No. 47]; (2) Meier, Kennedy & Quinn, Chartered as special counsel [Docket No. 49]; (3) Blank
Rome LLP as special insurance counsel [Docket No. 48]; (4) BGA Management, LLC d/b/a
Alliance Management as business and financial consultant [Docket No. 50]; (5) Berens,
Rodenberg & O’Connor, Chtd. as general diocesan counsel [Docket No. 92]; (6) Felhaber,
Larson, Fenlon & Vogt, P.A. as employment law counsel [Docket No. 93]; (7) James Young &
Associates, Ltd. as accountant [Docket No. 94]; Valley Properties, Inc. as real estate broker
[Docket No. 95]; and Patchin, Messner, Dodd & Brumm as valuation expert [Docket No. 170].

       D.     Appointment of Official Committee of Unsecured Creditors.

       On April 6, 2017, the United States Trustee appointed the UCC [Docket No. 61]. The
Bankruptcy Court approved the UCC’s retention of Stinson Leonard Street LLP as the UCC’s
counsel [Docket No. 68].

       E.     Transfer of Endowment Funds to Investment Accounts.

       On August 25, 2017, the Bankruptcy Court entered an order granting the Diocese’s
request to waive the requirements of Section 345(b) of the Bankruptcy Code with respect to four
endowment funds, permitting the funds to be transferred to investment accounts at Christian
Brothers Investment Service that generate investment income [Docket No. 139].




                                              6
 Case 17-30601       Doc 339      Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                  Document      Page 14 of 48



       F.      Exclusivity Extensions.

        On June 29, 2017, October 19, 2017, and February 22, 2018, the Bankruptcy Court
entered orders granting the Diocese’s request to extend the Diocese’s exclusive period to file a
plan of reorganization and solicit acceptances of that plan of reorganization ultimately to June
26, 2018, and August 25, 2018, respectively [Docket Nos. 111, 148, and 186]. The Diocese has
filed the Plan after the exclusive time period to propose a plan of reorganization, but no other
plan of reorganization has been filed.

       G.      Asset Sales.

      Beginning prior to the Filing Date, and continuing since the commencement of this
Chapter 11 Case, the Diocese has engaged in a process of monetizing certain real estate assets.

               1.      Sale of Single-Family Home Lots.

         Prior to the Filing Date, the Diocese entered into purchase agreements to sell five single-
family home lots to two different purchasers for an aggregate total of $215,500. The Diocese
filed its Chapter 11 Case prior to the closing of the five sales. On April 12, 2017, the Diocese
filed a motion to assume the purchase agreements in order to complete the sales [Docket No. 62],
which the Bankruptcy Court granted [Docket No. 77]. The Diocese completed the sales. On
October 31, 2017, the Diocese filed a motion to sell an additional single-family home lot for
$41,900 [Docket No. 155], which the Bankruptcy Court also granted [Docket No. 164].

              2.       Sale of Hillesheim Farm Property.

        On February 27, 1969, the Hillesheim family donated certain real property commonly
referred to as the “Hillesheim Farm Property.” On September 11, 2018, the Diocese filed a
motion to sell the Hillesheim Farm Property for $1,502,000, which also included the assumption
and assignment of two related executory contracts [Docket No. 228]. The Bankruptcy Court
granted the Diocese’s motion and approved both the sale of the Hillesheim Farm Property and
the assumption and assignment of the executory contracts [Docket No. 231]. After the sale was
approved, the Diocese completed the sale and currently holds the $1,502,000 in a segregated
account.

               3.      Sale of Schneider Farm Property.

         The Diocese owns additional agricultural real property in Brown County, Minnesota,
commonly referred to as the “Schneider Farm Property.” The Diocese recently filed a motion to
sell the Schneider Farm Property for $377,600 [Docket No. 311]. The Bankruptcy Court granted
the Diocese’s motion and approved the sale of the Schneider Farm Property [Docket No. 330].
The Diocese anticipates completing the sale within three weeks of the date of this Disclosure
Statement. The proceeds from the sale of the Schneider Farm Property will be included in the
Diocese’s contribution to the Trust.




                                                 7
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                 Document      Page 15 of 48



       H.      Insurance Coverage Adversary Proceeding.

        On March 6, 2017, the Diocese commenced the Insurance Coverage Adversary
Proceeding against the Diocese’s insurers seeking a declaratory judgment concerning the rights
and duties of the Diocese and the insurers under the applicable insurance policies [Adv. Docket
No. 1]. To aid in the mediation process and the informal discussions between the Diocese and the
insurers, the Diocese and the insurers stipulated to a stay of the Insurance Coverage Adversary
Proceeding for 90 days, through June 5, 2017, which was subsequently approved by the
Bankruptcy Court [Adv. Docket Nos. 4 and 5]. The Bankruptcy Court has entered orders
approving additional stipulations between the Diocese and the insurers that further stayed the
Insurance Coverage Adversary Proceeding, ultimately staying the Insurance Coverage Adversary
Proceeding indefinitely [Adv. Docket Nos. 9, 14, 22, 26, 29, 34, 40, 43, 46]. On March 15, 2018,
the Diocese voluntarily dismissed, without prejudice, Fireman’s Fund Insurance Company from
the Insurance Coverage Adversary Proceeding [Adv. Docket No. 24].

       I.      Meadowbrook Property Interest.

       The Diocese holds an interest in an entity called “Meadowbrook Apartments, LLC”
(“Meadowbrook”) and, pursuant to Meadowbrook’s membership agreement and a later guaranty
executed by Scott Viele (“Mr. Viele”), Mr. Viele has indicated that he is prepared to pay the
Diocese $566,842.51 to either execute and convey the Diocese’s membership interest in
Meadowbrook to Mr. Viele or otherwise cancel the Diocese’s membership interest.

         After receiving the communication from Mr. Viele’s counsel, the Diocese engaged in a
thorough and rigorous review of its files and financial records, and the files and records of other
third parties, including Mr. Viele, to attempt to determine the character and value of the
Diocese’s interest Meadowbrook. Based on the Diocese’s investigation, the Diocese determined
that it is listed as a holder of a 10% membership interest in Meadowbrook. The Diocese received
this membership interest in exchange for a note receivable the Diocese contributed to
Meadowbrook in 2003. The Diocese received the note receivable through a series of other
financial transactions that originated with a donation to the Diocese. Pursuant to the Operating
Agreement of Meadowbrook Apartments, LLC dated March 17, 2003, and a subsequent
Membership Agreement dated October 3, 2013, the Diocese appears to be entitled to
reimbursement of the full remaining balance of its equity contribution plus interest. Through the
Diocese’s investigation, the Diocese also discovered that certain other third parties may assert an
interest in the Diocese’s Meadowbrook interest.

         After conducting its investigation, the Diocese amended its schedules to identify the
Meadowbrook interest [Docket No. 268]. In the amended schedules, the Diocese listed the value
as “Unknown” due to the potential claims that the third parties may assert. The Diocese has
provided the UCC with all of the documents and information the Diocese received and reviewed
in its investigation.

       J.      Settlement Negotiations and Mediations.

      On March 23, 2017, the Bankruptcy Court appointed United States Bankruptcy Judge
Gregg W. Zive as mediator and directed the Diocese, the UCC, counsel for the Survivor

                                                8
 Case 17-30601        Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18             Desc Main
                                  Document      Page 16 of 48



Claimants, and the Diocese’s insurance carriers to participate in the mediation [Docket No. 46].
These parties, along with counsel for certain Parishes, participated in three formal mediations
sessions with the Judge Zive.

IV.    SUMMARY OF THE PLAN.

        The below summary is provided for the convenience of holders of Claims and Interests.
If any inconsistency exists between the Plan and this Disclosure Statement, the terms of the
Plan are controlling. The summary of the Plan in this Disclosure Statement does not purport
to be complete and is subject to, and is qualified in its entirety by references to, the full text of
the Plan, including the definitions of terms contained in the Plan. All holders of Claims and
Interests are encouraged to review the full text of the Plan and to read carefully this entire
Disclosure Statement, including all exhibits.

       A.       Overview of Classification and Treatment of Claims and Interests.

        Following the requirements of the Bankruptcy Code, all Claims are placed in categories.
Most are placed into separate classes, others are unclassified. These categories are described in
detail in the Plan and later in this Section of the Disclosure Statement.

       The Plan proposes different “treatment” of Claims, depending on their classification
under the Plan:

   Class          Designation                                    Proposed Treatment
 Unclassified     Administrative Expense Claims           Pay Allowed Claims in Cash in Full
 Unclassified     Priority Claims                         Pay Allowed Claims in Cash in Full
      1           Known Survivor Claims                Pro-Rata Share of Trust Assets pursuant to
                                                                   Distribution Plan
      2           Unknown Survivor Claims and         Pro-Rata Share of Class 2 Reserves pursuant
                  Late-Filed Survivor Claims                      to Distribution Plan
      3           General Unsecured Claims                Pay Allowed Claims in Cash in Full
      4           Parish Claims                                   Claims Disallowed

       The holders of claims or interests that are classified and are “impaired” are entitled to
vote on the Plan. The classes that are entitled to vote under the Plan are:

       Class 1:         Known Survivor Claims

       Class 2:         Unknown Survivor Claims and Late-Filed Survivor Claims

       Class 4:         Parish Claims

       B.       Description of Classes and Treatment.

       The following is a description of Claims, classes, and treatment. The treatment is taken
from the Plan, but additional information and descriptions regarding the claims and various
estimates are provided in this Disclosure Statement. In case of inconsistency, the Plan controls.

                                                  9
 Case 17-30601        Doc 339      Filed 12/18/19 Entered 12/18/19 15:54:18              Desc Main
                                   Document      Page 17 of 48



               1.      Allowed Administrative Expense Claims.

         Except as otherwise provided in the Plan, the holder of an Allowed Administrative
Expense will receive, in full satisfaction of such Allowed Administrative Expense: (a) payment
in full in cash as soon as practicable after the later of: (i) the Effective Date, or (ii) the date the
Administrative Expense becomes Allowed; or (b) such other treatment as agreed in writing by
the holder thereof or ordered by the Bankruptcy Court.

                       i.      Professional Fees and Expenses.

              Professional fees and expenses incurred through the Effective Date and not
       previously Allowed will be subject to Bankruptcy Court approval after the Effective
       Date. All holders of professional fees and expenses claims shall file and serve an
       application for final allowance of compensation and reimbursement of expenses accruing
       from the Petition Date to the Effective Date, no later than thirty (30) days after a notice of
       the Effective Date is filed. Any such Allowed Claims will be paid from retainers or by
       the Reorganized Debtor in cash within ten (10) days of the later of the Effective Date or
       the Bankruptcy Court’s order on such Claims.

                       ii.     Claims Arising under Assumed Executory Contracts or Unexpired
                               Leases.

              The holders of Allowed Cure Amount Claims will receive, in full satisfaction of
       such Cure Amount Claim: (a) payment of the amount as set forth on Exhibit G to the Plan
       in cash, as soon as practicable after the Effective Date; or (b) such other treatment as
       agreed in writing by the holder thereof or ordered by the Bankruptcy Court.

               2.      Statutory Fees and Court Costs.

               Court costs and fees payable by the Diocese under 28 U.S.C. § 1930 will be paid
       in full in cash on the Effective Date or as soon as practicable thereafter or as required
       under the Office of the United States Trustee’s quarterly payment guidelines. The
       Diocese estimates these Claims will be nominal, as it has remained current on the
       payments. After confirmation, the Reorganized Debtor will continue to pay quarterly
       fees to the Office of the United States Trustee and file quarterly reports with the Office of
       the United States Trustee until this case is closed by the Bankruptcy Court, dismissed or
       converted. This requirement is subject to any amendments to 28 U.S.C. § 1930(a)(6) that
       Congress makes retroactively applicable to confirmed Chapter 11 cases. In the event the
       Trustee opposes the closure of the Chapter 11 Case, the Trust will be responsible for the
       payment of all Statutory Fees and Court Costs from the date of the filing of any such
       opposition through the closure of the Chapter 11 Case. The Trust will be responsible for
       the payment of Statutory Fees and Court Costs should the Trustee reopen the Chapter 11
       Case in the future. In the event that the Trust fails to pay any applicable Statutory Fees or
       Court Costs, the Diocese may pay the applicable Statutory Fees or Court Costs and seek
       reimbursement from the Trust. This requirement is subject to any amendments to 28
       U.S.C. § 1930(a)(6) that Congress makes retroactively applicable to confirmed Chapter
       11 cases.

                                                  10
 Case 17-30601        Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18             Desc Main
                                  Document      Page 18 of 48



               3.      Unsecured Priority Claims.

                       i.      Priority Tax Claims.

       The holder of an Allowed Priority Tax Claim will receive, in full satisfaction of such
Allowed Priority Tax Claim: (a) payment in full of the unpaid amount of such Allowed Priority
Tax Claim in cash as soon as practicable after the latest of (i) the Effective Date, (ii) the date
such Allowed Priority Tax Claim becomes Allowed, and (iii) the date such Allowed Priority Tax
Claim is payable under applicable non-bankruptcy law; or (b) such other treatment as agreed in
writing by the holder thereof or ordered by the Bankruptcy Court.

        Notwithstanding the provisions of Section 3.3.1(a) of the Plan, the holder of an Allowed
Priority Tax Claim shall not be entitled to receive any payment on account of any penalty arising
with respect to, or in connection with the Allowed Priority Tax Claim. Any such Claim or
demand for any such penalty shall be subject to treatment in Class 3 (General Unsecured
Claims), if not subordinated to Class 3 claims pursuant to an order of the Bankruptcy Court. The
holder of an Allowed Priority Tax Claim shall not assess or attempt to collect such penalty from
the Diocese, the Reorganized Debtor, or their respective property.

                       ii.     Employee Priority Claims.

       The holder of an Allowed Employee Priority Claim will receive, in full satisfaction of
such Allowed Employee Priority Claim: (a) payment in full of the unpaid amount of such
Allowed Employee Priority Claim in cash as soon as practicable after the later of (i) the Effective
Date, or (ii) the date such Allowed Employee Priority Claim becomes Allowed; or (b) such other
treatment as agreed in writing by the holder thereof or ordered by the Bankruptcy Court.

                       iii.    Other Priority Claims.

         The holder of an Allowed Claim not specifically treated in this section and entitled to
priority under Bankruptcy Code Section 507(a) will receive, in full satisfaction of such Allowed
Claim: (a) payment in full in cash as soon as practicable after the later of: (i) the Effective Date,
or (ii) the date the Claim becomes Allowed; or (b) such other treatment as agreed in writing by
the holder thereof or ordered by the Bankruptcy Court.

               4.      Class 1: Known Survivor Claims.

       This class consists of all Known Survivor Claims. The Diocese and UCC are unable to
estimate the amount of the Known Survivor Claims because the Known Survivor Claims are
contingent and unliquidated.

       On and after the Effective Date, liability for Class 1 Claims shall be assigned to and
assumed and treated by the Trust as further provided in Article IV of the Plan, the Trust
Agreement, and the Survivor Claim Distribution Plan. The Survivor Claim Distribution Plan
provides a point allocation system for the evaluation of the Known Survivor Claims and to
provide a basis for the eventual distribution to holders of Known Survivor Claims. Holders of
Allowed Class 1 Claims shall receive a distribution from the Trust pursuant to the Survivor
Claim Distribution Plan.

                                                 11
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18           Desc Main
                                 Document      Page 19 of 48



               5.     Class 2: Unknown Survivor Claims and Late-Filed Survivor Claims.

        This class consists of all Unknown Survivor Claims and Late-Filed Survivor Claims. The
Diocese is unable to estimate the amount of the Class 2 Claims because the Class 2 Claims are
either currently unknown and/or contingent and unliquidated.

        On and after the Effective Date, liability for Class 2 Claims shall be assumed and treated
by the Trust as further provided in Article IV of the Plan, the Trust Agreement, and the Survivor
Claim Distribution Plan. The Trust shall establish the Class 2 Reserves as provided in the Trust
Agreement and the Plan. The Survivor Claim Distribution Plan provides a point allocation
system for the evaluation of the Class 2 Claims and to provide a basis for the eventual
distribution to holders of Allowed Class 2 Claims. Holders of Allowed Class 2 Claims shall
receive a distribution from the Class 2 Reserves pursuant to the Survivor Claim Distribution
Plan.

               6.     Class 3 – General Unsecured Claims.

        This class consists of all general unsecured claims. The holder of an Allowed General
Unsecured Claim will receive, in full satisfaction of such Allowed General Unsecured Claim: (a)
payment in full of such Allowed General Unsecured Claim on the Effective Date or as soon as
practicable thereafter; or (b) such other treatment as agreed in writing by the holder thereof or
ordered by the Bankruptcy Court. There will be no interest or penalties payable on any General
Unsecured Claim.

               7.     Class 4 – Parish Claims.

       This class consists of every Claim held by a Parish as of the Petition Date, including but
not limited to Claims based upon (i) reimbursement for overpayments to the self-insurance fund
maintained by the Diocese, (ii) reimbursement for overpayments to the group insurance fund
maintained by the Diocese, (iii) indemnification and contribution relating to Abuse, (iv) coverage
under a Settling Insurer Policy, (v) the Diocese’s use of donations received as part of its annual
appeal for donations, and (vi) the Diocese’s use of funds held in trust.

        The Diocese has reached a global settlement with the Parishes, which is embodied in the
Plan. As one component thereof, and to maximize recovery for Survivor Claimants, the Parishes
have agreed to receive no distribution on account of their Class 4 Claims. There will be no
distribution to the holders of any Class 4 Claims on account of such Class 4 Claims.

       C.      Creation of Trust.

       On or before the Confirmation Date, the Trust shall be established in accordance with the
Trust Documents. The Trust is intended to qualify as a “Designated” or “Qualified Settlement
Fund” pursuant to Section 468B of the Internal Revenue Code and the Treasury Regulations
promulgated thereunder. The Diocese is the “transferor” within the meaning of Treasury
Regulation Section 1.468B-1(d)(1). The Trustee shall be classified as the “administrator” within
the meaning of Treasury Regulation Section 1.468B-2(k)(3). The Trust Documents, including the
Trust Agreement, are incorporated within the Plan.

                                                 12
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                 Document      Page 20 of 48



               1.     Trust Assets.

       The Diocese will transfer $7,000,000 to the Trust within two business days after the
Confirmation Order has become a Non-Appealable Order. The Diocese will transfer all Claims
or Causes of Action that the Diocese may hold against any and all Other Insurers, to the extent
the Diocese holds any such Claims or Causes of Action, to the Trust. The Parishes will transfer
$1,000,000 to the Trust within two business days after the Confirmation Order has become a
Non-Appealable Order. Each Settling Insurer will pay its Insurance Settlement Amount to the
Trust within the time set forth in each such Insurance Settlement Agreement. The total amount
paid by the Settling Insurers will be $26 million.

        On the Effective Date, all Trust Assets shall vest in the Trust, and the Diocese and other
Protected Parties shall be deemed for all purposes to have transferred all Interests in the Trust
Assets to the Trust. On the Effective Date, or as soon as practicable thereafter, the Reorganized
Debtor or any other Protected Party, as applicable, shall take all actions reasonably necessary to
transfer any Trust Assets to the Trust. Upon the transfer of control of Trust Assets in accordance
with this paragraph, the Diocese and other Protected Parties shall have no further Interest in or
with respect to the Trust Assets, except as to the Reorganized Debtor’s remainder Interest in the
Class 2 Reserves, to the extent there are such remaining funds as detailed in Sections 5.2 and 5.3
of the Plan.

         Distributions on Class 1 Claims will be determined by the Survivor Claims Reviewer in
accordance with the Plan, the Trust Agreement, and the Survivor Claim Distribution Plan. All
fees, costs, and expenses of administering the Trust as provided in the Plan and the Trust
Agreement shall be paid by the Trust, including: (i) as reasonably necessary to meet current
liabilities and to maintain the value of the respective Assets of the Trust; (ii) to pay reasonable
administrative expenses of the Trust (including any taxes imposed on the Trust and any
professional fees); (iii) to satisfy other liabilities incurred by the Trust in accordance with the
Plan or the Trust Agreement; and (iv) to pay the Survivor Claims Reviewer’s fees for the review
of Class 1 Claims. The Trust’s obligations, if any, to defend, indemnify, or hold harmless any
Person from liability arising from or related to Known Survivor Claims as expressly set out in
the Plan shall be made solely from and shall not exceed the funds in the general corpus.

               2.     Trust Reserves.

                      i.      Pre-Effective Date Unknown Claim Reserve.

       The Trust shall establish the Pre-Effective Date Unknown Claim Reserve. After the
Survivor Claims Reviewer determines that there are one or more valid Pre-Effective Date
Unknown Claims, the Trust shall contribute $250,000 from the Trust Assets to the Pre-Effective
Date Unknown Claim Reserve and the Diocese shall separately contribute an additional
$250,000 to the Pre-Effective Date Unknown Claim Reserve. For the avoidance of doubt, the
Diocese’s $250,000 contribution is separate from, and in addition to, the Diocese’s contribution
to the Trust pursuant to Section 5.1.1 of the Plan. The Pre-Effective Date Unknown Claim
Reserve shall be administered as provided in the Trust Agreement and Survivor Claim
Distribution Plan. The Trust shall maintain the Pre-Effective Date Unknown Claim Reserve until
the payment of all allowed Pre-Effective Date Unknown Survivor Claims. One-half of any funds

                                                13
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                 Document      Page 21 of 48



that remain in the Pre-Effective Date Unknown Claim Reserve shall be returned to the
Reorganized Debtor within 30 days of the completion of payments to holders of all allowed Pre-
Effective Date Unknown Survivor Claims. The remaining half of such funds shall be retained by
the Trust, with no further restrictions on the Trust’s use of such funds except for the general
restrictions on use of Trust Assets provided for in the Trust Documents.

        Distributions on Pre-Effective Date Unknown Survivor Claims will be determined by the
Survivor Claims Reviewer in accordance with the Plan, the Trust Agreement, and the Survivor
Claim Distribution Plan. All fees, costs, and expenses of administering the Pre-Effective Date
Unknown Claim Reserve as provided in the Plan and the Trust Agreement shall be paid by the
Trust from the Pre-Effective Date Unknown Claim Reserve, including reasonable administrative
expenses associated with the Pre-Effective Date Unknown Claim Reserve and evaluation of Pre-
Effective Date Unknown Survivor Claims by the Survivor Claims Reviewer.

                      ii.     Post-Effective Date Unknown Claim Reserve

         The Trust shall establish the Post-Effective Date Unknown Claim Reserve. The Trust
shall contribute $200,000 from the Trust Assets to the Post-Effective Date Unknown Claim
Reserve and the Diocese shall separately contribute an additional $200,000 to the Post-Effective
Date Unknown Claim Reserve. For the avoidance of doubt, the Diocese’s $200,000 contribution
is separate from, and in addition to, the Diocese’s contribution to the Trust pursuant to Section
5.1.1 of the Plan. The Trust shall maintain the Post-Effective Date Unknown Claim Reserve until
the earlier of (i) the exhaustion of the Post-Effective Date Unknown Claim Reserve or (ii) the
occurrence of the fifth (5th) anniversary of the Effective Date. One-half of any funds that remain
in the Post-Effective Date Unknown Claim Reserve on the fifth anniversary of the Effective Date
shall be returned to the Reorganized Debtor and the other half of such funds shall be retained by
the Trust, with no further restrictions on the Trust’s use of such funds except for the general
restrictions on use of Trust Assets provided for in the Trust Documents.

        Distributions on Post-Effective Date Unknown Survivor Claims will be determined by
the Survivor Claims Reviewer in accordance with the Plan, the Trust Agreement, and the
Survivor Claim Distribution Plan. All fees, costs, and expenses of administering the Post-
Effective Date Unknown Claim Reserve as provided in the Plan and the Trust Agreement shall
be paid by the Trust from the Post-Effective Date Unknown Claim Reserve, including reasonable
administrative expenses associated with the Post-Effective Date Unknown Claim Reserve and
evaluation of Post-Effective Date Unknown Survivor Claims by the Survivor Claims Reviewer.

                      iii.    Late-Filed Claim Reserve.

        The Trust shall establish the Late-Filed Claim Reserve. The Trust shall contribute
$20,000 from the Trust Assets to the Late-Filed Claim Reserve and the Diocese shall separate
contribute an additional $20,000 to the Late-Filed Claim Reserve. For the avoidance of doubt,
the Diocese’s $20,000 contribution is separate from, and in addition to, the Diocese’s
contribution to the Trust pursuant to Section 5.1.1 of the Plan. The Late-Filed Claim Reserve
shall be administered as provided in the Trust Agreement and Survivor Claim Distribution Plan.
The Trust shall maintain the Late-Filed Claim Reserve until the earlier of (i) the exhaustion of
the Late-Filed Claim Reserve or (ii) the occurrence of the fifth (5th) anniversary of the Effective

                                                14
 Case 17-30601        Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18              Desc Main
                                  Document      Page 22 of 48



Date. One-half of any funds that remain in the Late-Filed Claim Reserve on the fifth anniversary
of the Effective Date shall be returned to the Reorganized Debtor and the other half of such
funds shall be retained by the Trust, with no further restrictions on the Trust’s use of such funds
except for the general restrictions on use of Trust Assets provided for in the Trust Documents.

       Distributions on Late-Filed Claims will be determined by the Survivor Claims Reviewer
in accordance with this Plan, the Trust Agreement, and the Survivor Claim Distribution Plan.
All fees, costs, and expenses of administering the Late-Filed Claim Reserve as provided in the
Plan and the Trust Agreement shall be paid by the Trust from the Late-Filed Claim Reserve,
including reasonable administrative expenses associated with the Late-Filed Claim Reserve and
evaluation of Late-Filed Claims by the Survivor Claims Reviewer.

               3.      Trust Liability.

      On the Effective Date, the Trust shall automatically and without further act or deed
assume: (i) all liability, if any, of the Protected Parties and Settling Insurers in respect of
Channeled Claims, subject to Section 13.14 of the Plan; and (ii) the responsibility for preserving
and managing Trust Assets and distributing Trust Assets.

       D.      Distributions and Claims Administration.

               1.      Survivor Claims.

        Each Survivor Claim will be assessed by the Survivor Claims Reviewer in accordance
with the Survivor Claim Distribution Plan to determine whether the Survivor Claimant is entitled
to a distribution. The Diocese or the Reorganized Debtor shall reasonably cooperate with the
Survivor Claims Reviewer and the Trustee as requested by the Survivor Claims Reviewer or the
Trustee in connection with any inquiries by either in the administration of the Survivor Claim
Distribution Plan.

        A Survivor Claimant, who the Survivor Claims Reviewer determines to be entitled to a
distribution, will receive a distribution from the Trust in the amount(s) and at the time(s)
provided for in the Survivor Claim Distribution Plan. Any payment on a Survivor Claim
constitutes payment for damages on account of personal physical injuries or sickness arising
from an occurrence, within the meaning of Section 104(a)(2) of the Internal Revenue Code of
1986, as amended. For the avoidance of doubt, Survivor Claimants’ recovery on their Survivor
Claims shall be limited to the distributions they are entitled to, if any, from the Trust under the
Survivor Claim Distribution Plan, and they shall not be entitled to collect personally or otherwise
any additional amounts whatsoever on their Survivor Claims from any Protected Party or any
Protected Party’s assets, or from any Settling Insurers or Settling Insurers’ assets in respect of the
Protected Party's coverage under any Settling Insurer Policies, even if they are denied a
distribution pursuant to the Survivor Claim Distribution Plan. For the avoidance of doubt, the
Class 2 Reserves, established by the Trust and funded by the Trust and Reorganized Debtor,
shall be the sole source of payment to Class 2 Claimants on account of Class 2 Claims. Survivor
Claimants’ recovery on their Class 2 Claims shall be limited to the distributions they are entitled
to, if any, under the Survivor Claim Distribution Plan, and they shall not be entitled to collect
personally or otherwise any additional amounts whatsoever on their Class 2 Claims from the

                                                 15
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                 Document      Page 23 of 48



Trust, any Protected Party, any Protected Party’s assets, any Settling Insurers or any Settling
Insurers’ assets in respect of the Protected Party's coverage under any Settling Insurer Policies,
even if they are denied a distribution pursuant to the Survivor Claim Distribution Plan.

        Prior to any Survivor Claimant receiving a payment from the Trust, the Claimant shall
sign the Release attached as Exhibit E to the Plan.

       Within 21 days after the Effective Date, all Claims arising out of, or related to, Survivor
Claims asserted in any lawsuit against any Protected Party currently pending in state court shall
be dismissed with prejudice and without fees or costs being recoverable against any Protected
Party or by any Protected Party against the Survivor Claimant.

        Any objection asserted by the Diocese to a Survivor Claim pending as of the Effective
Date is deemed withdrawn without prejudice. Whether and the extent to which any Settling
Insurer who filed an objection prior to the Effective Date is entitled to have filed such objection
and to continue to assert such objection after the Effective Date shall be determined by the
Bankruptcy Court in accordance with applicable procedures. As of the Effective Date, the
Trustee shall have the sole and exclusive right to object to Survivor Claims. The Reorganized
Debtor shall have no right to object to any Survivor Claims after the Effective Date.

        A Survivor Claimant may withdraw his or her Survivor Claim at any time on written
notice to the Trustee. If withdrawn, (a) the Survivor Claim will be withdrawn with prejudice and
may not be reasserted, and such Survivor Claimant shall still be subject to the Discharge, the
Channeling Injunctions, and the Supplemental Insurer Injunction as provided by this Plan; and
(b) any reserve maintained by the Trust on account of such Survivor Claim shall revert to the
Trust as a Trust Asset for distribution in accordance with the Plan and Survivor Claim
Distribution Plan.

               2.     Distributions for Claims Other Than Survivor Claims.

                      i.      Method of Payment.

       Unless otherwise provided in the Plan, distributions for Claims other than Survivor
Claims shall be made by the Reorganized Debtor.

       Except with respect to Survivor Claims, payments under this Plan will be made by check,
mailed with first class postage pre-paid, to the holder of each Claim at the address listed on its
Proof of Claim as of the Record Date, or if no Proof of Claim has been filed by the date of the
hearing on confirmation, to the address listed on the Schedules as of the Record Date. Holders of
Claims as of the Record Date may contact the Reorganized Debtor to amend their addresses as
follows:

       The Diocese of New Ulm
       Attention: Thomas Holzer
       Catholic Pastoral Center
       1421 6th Street North
       New Ulm, MN 56073


                                                16
 Case 17-30601        Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18             Desc Main
                                  Document      Page 24 of 48



                       ii.     Claim Objections and Administration.

        Except with respect to Survivor Claims, the Reorganized Debtor shall have and retain any
and all objections to any and all Claims and motions or other requests for the payment of Claims,
whether Administrative Expense, secured, or unsecured, including, without limitation, any and
all objections to the validity or amount of any and all alleged Administrative Expense Claims,
priority tax Claims, liens and security interests, whether under the Bankruptcy Code, other
applicable law, or contract.

        Except with respect to Survivor Claims or Administrative Expenses, any objections to
Claims will be filed within ninety (90) days after the Effective Date (unless such day is not a
business day, in which case such deadline will be the next business day thereafter) or at such
later date as approved by the Bankruptcy Court upon request from the Reorganized Debtor. Any
Claim objections arising solely under 11 U.S.C. § 502(d) are not subject to the 90 day deadline
and may be pursued through an adversary proceeding asserting an Avoidance Claim. An
objection to a Claim will be deemed properly served on the holder of the Claim if the
Reorganized Debtor effects service by any of the following methods: (a) in accordance with
Federal Rule of Civil Procedure 4, as made applicable by Bankruptcy Rule 7004; (b) by first
class mail on the signatory on the Proof of Claim or other representative identified on the Proof
of Claim or Interest or any attachment thereto; or (c) by first class mail on any counsel that has
appeared on the behalf of the claimholder in the Chapter 11 Case.

        Notwithstanding any other provision in the Plan, no payments or distributions will be made
with respect to all or any portion of a Disputed Claim, other than a Survivor Claim, unless and until
all objections to such Disputed Claim have been settled or withdrawn or have been determined by a
Non-Appealable Order, and the Disputed Claim has become an Allowed Claim.

Notwithstanding any other provision hereof, no payments or distributions will be made with respect
to all or any portion of a Disputed Claim, other than a Survivor Claim, unless and until all
objections to such Disputed Claim have been settled or withdrawn or have been determined by a
Non-Appealable Order, and the Disputed Claim has become an Allowed Claim.

                       iii.    Other Provisions Regarding Claims and Distributions.

        Except with respect to Survivor Claims, the Diocese may request estimation or limitation
of any Disputed Claim that is contingent or unliquidated pursuant to Bankruptcy Code Section
502(c); provided, however, that the Bankruptcy Court will determine: (a) whether such Disputed
Claim is subject to estimation pursuant to Bankruptcy Code Section 502(c), and (b) the timing
and procedures for such estimation proceedings, if any. Unless provided otherwise in an order of
the Bankruptcy Court, the estimated amount shall constitute the Allowed amount of such Claim
or a maximum limitation on such Claim, as the Bankruptcy Court may direct; provided,
however, that if the estimate constitutes the maximum limitation on such Claim, the Diocese may
elect to pursue supplemental proceedings to object to the ultimate allowance of such Claim. The
foregoing shall not limit the rights granted by Bankruptcy Code Section 502(j).

       Notwithstanding any other provision in the Plan, no payment or distribution will be made
with respect to all or any portion of a Claim or Allowed Claim held by a claimant against whom

                                                 17
 Case 17-30601       Doc 339      Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                  Document      Page 25 of 48



an Avoidance Claim or Cause of Action is asserted unless and until such Avoidance Claim or
Cause of Action has been settled or withdrawn or has been determined by Non-Appealable
Order.

        At such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the
Reorganized Debtor shall distribute to the holder thereof the distribution(s) to which the holder is
then entitled under the Plan. Such distribution, if any, shall be made as soon as practicable after
the entry of the Non-Appealable Order allowing the Claim.

        The Record Date for Claim transfers is the Confirmation Date. Claim transfers will not be
recognized after the Confirmation Date. Payment under the Plan will be mailed to the address of
the holder of the Claim as of the Record Date until the holder of the Claim as of the Record Date
notifies the Reorganized Debtor in writing of a different address.

        The Reorganized Debtor shall not be required to make any payment of less than twenty-
five dollars ($25.00) with respect to any Allowed General Unsecured Claim.

        In the event a payment is returned to the Reorganized Debtor unclaimed, with no
indication of the payee’s forwarding address, the Reorganized Debtor will hold such payment for
a period of 90 days from the date of return. If not claimed by the payee by the end of that period,
the funds will be retained by the Reorganized Debtor.

        Checks issued by the Reorganized Debtor shall be null and void if not negotiated within
90 days from and after the date of issuance. Requests for re-issuance of any check shall be made
to the Reorganized Debtor by the holder of the Allowed Claim with respect to which such check
originally was issued. Any claim in respect of such a voided check must be made on or before
120 days after the date of issuance of such check. After 120 days after issuance of a non-
negotiated check for which the holder of the Allowed Claim did not request re-issuance, all
claims in respect of voided checks shall be Discharged and forever barred.

        The Reorganized Debtor may, pursuant to applicable non-bankruptcy law, set off against
any distribution(s) to be made pursuant to the Plan, the claims, rights, and Causes of Action of
any nature the Diocese may hold against the holder of such Allowed Claim; provided, however,
that neither the failure to effect such a setoff nor the allowance of any Claim hereunder shall
constitute a waiver or release of any such claims, rights, and Causes of Action that the Diocese
may hold against such holder.

       E.      Executory Contracts and Unexpired Leases.

        Each Assumed Agreement shall be assumed as of the Effective Date, to the extent that
each such Assumed Agreement has not already expired, concluded, or terminated under its own
terms. All other executory contracts, unexpired leases, or other agreements that are not Assumed
Agreements and were not previously assumed or rejected by order of the Bankruptcy Court in
the Chapter 11 Case shall be deemed rejected as of the Effective Date. Entry of the Confirmation
Order shall constitute, pursuant to Bankruptcy Code Sections 365 and 1123, the approval of the
rejection of all such executory contracts and unexpired leases.



                                                18
 Case 17-30601        Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18              Desc Main
                                  Document      Page 26 of 48



      Payments of any Cure Amount Claims relating to the Assumed Agreements shall be
made pursuant to Plan Section 3.1.2.

       To the extent not subject to a claim filing deadline set forth in any prior or subsequent
order of the Bankruptcy Court, claims arising out of the rejection of an executory contract or
unexpired lease pursuant to Plan Section 11.1, must be filed with the Bankruptcy Court no later
than 30 days after the entry of the Confirmation Order and, upon allowance, shall be an Allowed
General Unsecured Claim. Any Claims not filed within such applicable time periods shall be
forever barred from receiving a distribution from the estate, the Diocese, or the Reorganized
Debtor.

       F.      Conditions to Effective Date.

        The Effective Date shall not occur, and the Plan shall not be consummated, unless and
until each of the following conditions have been satisfied:

       •       The Bankruptcy Court shall have entered the Confirmation Order, the
               Confirmation Order shall be a Non-Appealable Order, and no stay of the
               Confirmation Order shall then be in effect;

       •       All Insurance Settlement Agreements shall have been duly executed by all parties
               thereto and filed with the Bankruptcy Court, in each case in form and substance
               satisfactory to the Diocese, the UCC, and the Settling Insurers;

       •       The Trustee and the Reorganized Debtor shall have executed the Trust
               Agreement;

       •       All Approval Orders shall have become Non-Appealable Orders;

       •       The payments discussed in Subsections 5.1.1 and 5.1.2 of the Plan shall have been
               received by the Trust;

       •       The Plan has not been materially amended, altered, or modified as confirmed by
               the Confirmation Order, unless such material amendment, alteration, or
               modification has been made with consent of the Diocese.

        The Plan Proponents shall file a notice with the Bankruptcy Court within three (3) days
after the occurrence of the Effective Date. Such notice will include all relevant deadlines put into
effect by the occurrence of the Effective Date.

         If substantial consummation of the Plan does not occur, the Plan will be null and void in
all respects and nothing contained in the Plan or the Disclosure Statement will: (i) constitute a
waiver or release of any Claims by or against the Protected Parties or the Settling Insurers;
(ii) prejudice in any manner the rights of the Protected Parties, the Trust, or the Settling Insurers;
or (iii) constitute an admission, acknowledgement, offer, or undertaking by the Protected Parties
or the Settling Insurers in any respect, including but not limited to, in any proceeding or case



                                                 19
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18           Desc Main
                                 Document      Page 27 of 48



against the Diocese or (iv) be admissible in any action, proceeding or case against the Protected
Parties or Settling Insurers in any court or other forum.

       G.      Effects of Confirmation.

               1.     Discharge.

        Except as otherwise expressly provided in the Plan or in the Confirmation Order, on the
Effective Date, the Diocese will be Discharged from, and its liability will be extinguished
completely in respect to, any Claim and debt, whether reduced to judgment or not, liquidated or
unliquidated, contingent or noncontingent, asserted or unasserted, fixed or not, matured or
unmatured, disputed or undisputed, legal or equitable, known or future, that arose before the
Confirmation Date, including, without limitation, all Interest, if any, on any such Claims and
debts, whether such Interest accrued before or after the Filing Date, and including all Claims and
debts of the kind specified in Bankruptcy Code Sections 502(g), 502(h), and 502(i), whether or
not a Proof of Claim is filed or is deemed filed under Bankruptcy Code Section 501, such Claim
is Allowed under Bankruptcy Code Section 502, or the holder of such Claim has accepted the
Plan.

               2.     Title to and Vesting of Assets.

        All property of the Diocese and the estate is dealt with by this Plan; therefore, on the
Effective Date, to the full extent allowed by Bankruptcy Code Sections 1141(b) and 1141(c), all
property of the Diocese and the estate, including Retained Claims, shall vest in the Reorganized
Debtor and such property shall be free and clear of all Interests of creditors and equity security
holders, except to the extent the Plan explicitly provides that such Interests are retained. From
and after the Effective Date, the Reorganized Debtor may operate, use, acquire, and dispose of
property in accordance with the Plan, free and clear of any restrictions of the Bankruptcy Code
and the Bankruptcy Rules, and in all respects as if there were no pending case under any chapter
or provision of the Bankruptcy Code, except as provided in this Plan. The Reorganized Debtor
may pursue any Retained Claims at the discretion of the Reorganized Debtor and will retain the
proceeds thereof, if any.

               3.     Corporate Action.

        On the Effective Date, all matters provided for herein that would otherwise require
approval of the management of the Diocese shall be deemed to have occurred and shall be in
effect from and after the Effective Date pursuant to the applicable general corporation law of
Minnesota, without any requirement of further action by the management of the Diocese.

               4.     Exculpation and Limitation of Liability.

       From and after the Effective Date, none of the Exculpated Parties shall have or
incur any liability for, and each Exculpated Party shall be released from, any Claim, Cause
of Action, or liability to any other Exculpated Party, to any holder of a Claim, or to any
other party in interest, for any act or omission that occurred during and in connection with
the Chapter 11 Case or in connection with the preparation and filing of the Chapter 11

                                                20
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18          Desc Main
                                 Document      Page 28 of 48



Case, the formulation, negotiation, or pursuit of confirmation of the Plan, the
consummation of the Plan, the administration of the Plan or the property to be distributed
under the Plan, the formulation and negotiation of an Insurance Settlement Agreement, or
the seeking or obtaining of an Approval Order related to an Insurance Settlement
Agreement, except for Claims, Causes of Action, or liabilities arising from the gross
negligence, willful misconduct, fraud, or breach of the fiduciary duty of loyalty of any
Exculpated Party, in each case subject to determination of such by Non-Appealable Order
of a court of competent jurisdiction and provided that any Exculpated Party shall be
entitled to reasonably rely upon the advice of counsel with respect to its duties and
responsibilities (if any) under the Plan. Without limiting the generality of the foregoing, the
UCC and the Diocese and their respective officers, board and committee members,
employees, attorneys, financial advisors, and other Professionals shall be entitled to and
granted the benefits of Bankruptcy Code Section 1125(e) and the Channeling Injunction.

              5.      Limitation of Liability.

The Protected Parties, the Trust, the Trustee, and professionals employed by the foregoing shall
not have any liability to any entity, including any governmental entity or Insurer, on account of
payments made to a Survivor Claimant, including any liability under the MSPA.

              6.      Channeling Injunction.

       In consideration of the undertakings of the Protected Parties and the Settling
Insurers under the Plan, their contributions to the Trust, and other consideration, and
pursuant to their respective settlements with the Diocese and to further preserve and
promote the agreements between and among the Protected Parties and any Settling
Insurers, and pursuant to Bankruptcy Code Section 105 and 363:

             a.     any and all Channeled Claims are channeled into the Trust and shall
       be treated, administered, determined, and resolved under the procedures and
       protocols and in the amounts as established under the Plan and the Trust
       Agreement as the sole and exclusive remedy for all holders of Channeled Claims;
       and

               b.    any and all Persons who have held or asserted, hold or assert, or may
       in the future hold or assert any Channeled Claims are hereby permanently stayed,
       enjoined, barred, and restrained from taking any action, directly or indirectly, for
       the purposes of asserting, enforcing, or attempting to assert or enforce any
       Channeled Claim against the Protected Parties or Settling Insurers, including:

                      (1)    commencing or continuing in any manner any action or other
              proceeding of any kind with respect to any Channeled Claim against any of
              the Protected Parties or the Settling Insurers or against the property of any
              of the Protected Parties or the Settling Insurers;

                    (2)    enforcing, attaching, collecting or recovering, or seeking to
              accomplish any of the preceding, by any manner or means, from any of the

                                                 21
 Case 17-30601      Doc 339      Filed 12/18/19 Entered 12/18/19 15:54:18        Desc Main
                                 Document      Page 29 of 48



              Protected Parties or the Settling Insurers, or the property of any of the
              Protected Parties or the Settling Insurers, any judgment, award, decree, or
              order with respect to any Channeled Claim against any of the Protected
              Parties or the Settling Insurers;

                      (3)    creating, perfecting, or enforcing, or seeking to accomplish any
              of the preceding, any lien of any kind relating to any Channeled Claim
              against any of the Protected Parties or the Settling Insurers, or the property
              of the Protected Parties or the Settling Insurers;

                     (4)    asserting, implementing, or effectuating, any Channeled Claim
              of any kind against:

                            A.     any obligation due any of the Protected Parties or the
                     Settling Insurers;

                            B.      any of the Protected Parties or the Settling Insurers; or

                            C.     the property of any of the Protected Parties or the
                     Settling Insurers.

                     (5)    taking any act, in any manner, in any place whatsoever, that
              does not conform to, or comply with, the provisions of the Plan; and

                     (6)     asserting or accomplishing any setoff, right of indemnity,
              subrogation, contribution, or recoupment of any kind against an obligation
              due to any of the Protected Parties, the Settling Insurers, or the property of
              the Settling Insurers.

       The Channeling Injunction is an integral part of the Plan and is essential to the
Plan’s consummation and implementation. It is intended that the channeling of the
Channeled Claims as provided in this section shall inure to the benefit of the Protected
Parties and Settling Insurers. In a successful action to enforce the injunctive provisions of
this Section in response to a willful violation thereof, the moving party shall be entitled to
recover all costs and expenses incurred, including reasonable attorneys’ fees, from the non-
moving party, and such other legal or equitable remedies as are just and proper, after
notice and a hearing.

              7.     Supplemental Settling Insurer Injunction.

       Pursuant to Bankruptcy Code Sections 105(a) and 363 and in consideration of the
undertakings of the Settling Insurers pursuant to the Insurance Settlement Agreements,
including certain Settling Insurers’ purchase of the applicable Settling Insurer Policies free
and clear of all Interests pursuant to Bankruptcy Code Section 363(f), any and all Persons
who have held, now hold, or who may in the future hold any Interests (including all debt
holders, all equity holders, all Persons holding a Claim, governmental, tax and regulatory
authorities, lenders, trade and other creditors, Survivor Claimants, Other Insurers,
perpetrators and all others holding Interests of any kind or nature whatsoever, including

                                             22
 Case 17-30601       Doc 339      Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                  Document      Page 30 of 48



those Claims released or to be released pursuant to an Insurance Settlement Agreement)
against any of the Protected Parties or the Settling Insurers, which, directly or indirectly,
arise from, relate to, or are in connection with any Survivor Claims that are covered or
alleged to be covered under the Settling Insurer Policies, or any Related Insurance Claims
related to such Survivor Claims, are hereby permanently stayed, enjoined, barred, and
restrained from taking any action, directly or indirectly, to assert, enforce or attempt to
assert or enforce any such Interest against the Settling Insurers, Settling Insurer Policies,
or Protected Parties to the extent such Interests arise from the same injury or damages
asserted in connection with a Survivor Claim, including:

              a.     commencing or continuing in any manner any action or other
       proceeding, whether legal, equitable or otherwise, against the Protected Parties or
       the Settling Insurers or the property of the Protected Parties or the Settling
       Insurers;

              b.    enforcing, attaching, collecting, or recovering, or seeking to do any of
       the preceding, by any manner or means, any judgment, award, decree or order
       against the Protected Parties or the Settling Insurers or the property of the
       Protected Parties or the Settling Insurers;

              c.     creating, perfecting, or enforcing, or seeking to do any of the
       preceding, any lien of any kind against the Protected Parties or the Settling Insurers
       or the property of the Protected Parties or the Settling Insurers;

              d.     asserting or accomplishing any setoff, right of indemnity, subrogation,
       contribution, or recoupment of any kind against any obligation due to the Protected
       Parties or the Settling Insurers or the property of the Protected Parties or the
       Settling Insurers; and

             e.      taking any act, in any manner, in any place whatsoever, that does not
       conform to, or comply with, the provisions of the Plan.

The foregoing injunctive provisions are an integral part of this Plan and are essential to its
implementation.

               8.      Protected Parties’ Waiver and Consent.

        In consideration of the releases and Channeling Injunction, the Supplemental Settling
Insurer Injunction, and other covenants set forth herein, subject to the occurrence of the Effective
Date, each of the Protected Parties:

                     i.       irrevocably and unconditionally, without limitation, releases,
               acquits, forever discharges, and waives any Claims and/or Interests it has or might
               have now or in the future against the other Protected Parties, the Reorganized
               Debtor, and the Settling Insurers with respect to any and all Related Insurance
               Claims, any contribution, subrogation, indemnification, or other similar Claim



                                                23
 Case 17-30601        Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18             Desc Main
                                  Document      Page 31 of 48



               arising from or relating to Survivor Claims covered or alleged to be covered under
               the Settling Insurer Policies, and any Settling Insurer Policies; and

                     ii.       consents to the sale of Protected Parties’ Claims and/or Interests, if
               any, in certain Settling Insurer Policies in accordance with certain Insurance
               Settlement Agreements and to the contribution of the proceeds from such sale and
               settlement to the Trust, as provided in the Plan.

               9.      Debtor Waiver and Release of Claims.

        In consideration of any payments to be made by the Settling Insurers and other
consideration provided by each Settling Insurer, upon payment by the Settling Insurers of their
respective settlement amounts under the corresponding Insurance Settlement Agreements, the
Diocese irrevocably and unconditionally, without limitation, releases, acquits, forever
discharges, and waives any Interests it has or might have now or in the future (a) under the
Settling Insurer Policies to the extent those Settling Insurer Policies are bought back under any
Insurance Settlement Agreement and this Plan; (b) against the Settling Insurers and/or any of the
other Protected Parties with respect to any Channeled Claim, including any Survivor Claim.

               10.     Injunctions in Full Force and Effect.

        All injunctions and/or stays provided for in the Plan, the injunctive provisions of
Bankruptcy Code Sections 524 and 1141, and all injunctions or stays protecting any Settling
Insurer that has purchased its policies of insurance or certificates of insurance, free and clear of
all liens, Claims, and Interests pursuant to Bankruptcy Code Sections 105, 363, and 1123, are
permanent and will remain in full force and effect following the Effective Date of the Plan and
are not subject to being vacated or modified. The injunctions and releases contained in the Plan
shall control notwithstanding any other provision in the Plan or in any Insurance Settlement
Agreement.

               11.     Injunctions Critical.

        The foregoing injunctive provisions are an integral part of the Plan and are essential to its
implementation. Any and all currently pending court proceedings, the continuation of which
would violate the provisions of Article 13 of the Plan or the releases provided for under the Plan
or Insurance Settlement Agreements shall be dismissed with prejudice.

               12.     Indemnity for Channeled Claims.

        From and after the Effective Date, the Trust shall defend, indemnify, and hold harmless
the Settling Insurers with respect to any and all Survivor Claims, Related Insurance Claims, and
Medicare Claims. Pursuant to the Insurance Settlement Agreements approved by the Bankruptcy
Court and incorporated by reference into the Plan, the Diocese, the Parishes, and the
Reorganized Debtor shall defend, indemnify, and hold harmless the Settling Insurers with respect
to any Survivor Claims and other released and Channeled Claims from and after the Effective
Date, subject to any limitations in the Insurance Settlement Agreements.



                                                 24
 Case 17-30601        Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18              Desc Main
                                  Document      Page 32 of 48



               13.     Defense and Indemnity for Covered Non-Survivor Claims.

        After the Effective Date, the Reorganized Debtor will defend and indemnify any
Protected Party with respect to any Covered Non-Survivor Claims, and, if so required by the
Insurance Settlement Agreements, will defend and indemnify the Settling Insurers with respect
to any Covered Non-Survivor Claims. As to any Claim against the Trust that qualifies as a
Covered Non-Survivor Claim, the Reorganized Debtor will also undertake on behalf of the Trust
the enforcement of the injunctions set forth in the Plan, will defend the Covered Non-Survivor
Claim, and, if judgment is entered on such Claim, will indemnify the Trust for any liability for
such Claim. The Reorganized Debtor may not seek insurance coverage for the Claims defended
or indemnified under this Section from the Settling Insurers under any Settling Insurer Policy.
Nothing in this provision or any other Plan provision is intended to suggest that any Person is
entitled to obtain a judgment on a Covered Non-Survivor Claim or other Enjoined Claim, that
such judgment would be covered under any Settling Insurer Policy, or that any Person is entitled
to seek coverage for such judgment against any Protected Party or Settling Insurer in violation of
the Discharge, Channeling Injunction, or Supplemental Settling Insurer Injunction. For the
avoidance of doubt, nothing contained in this Section or the Plan is intended to provide, expand,
modify or add coverage for the Diocese or any other Protected Party under any Settling Insurer
Policy to cover the Diocese’s indemnification of any Covered Non-Survivor Claims.

               14.     Effectuating Documents; Further Transactions; Exemption from Certain
                       Transfer Taxes.

        The Diocese and Reorganized Debtor shall be authorized to execute, deliver, file, or
record such contracts, instruments, releases, and other agreements or documents and take such
actions as may be necessary or appropriate to effectuate and implement the provisions of this
Plan. Pursuant to Bankruptcy Code Section 1146(a), the following shall not be subject to any
stamp tax, real estate transfer tax, mortgage recording tax, sales or use tax, or similar tax: (a) the
creation of any mortgage, deed of trust, lien, or other security interest; (b) the making or
assignment of any lease or sublease; or (c) the making or delivery of any deed or other
instrument of transfer under, in furtherance of, or in connection with this Plan, including any
merger agreements, agreements of consolidation, restructuring, disposition, liquidation or
dissolution, deeds, bills of sale, or assignments executed in connection with any of the foregoing
or pursuant to this Plan.

               15.     Cancellation of Instruments.

        On the Effective Date, all instruments evidencing or creating any indebtedness or
obligation of the Diocese, except such instruments that are authorized or issued under this Plan,
shall be cancelled and extinguished. The holders of, or parties to, the cancelled notes and other
agreements and instruments shall have no rights arising from or relating to such notes, share
certificates, and other agreements and instruments or the cancellation thereof, except any rights
provided pursuant to this Plan.




                                                 25
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18          Desc Main
                                 Document      Page 33 of 48



              16.     Dissolution of the Committee.

        On the Effective Date, the UCC shall be dissolved, and the members thereof and the
professionals retained thereby shall be released and discharged from their respective fiduciary
obligations.

       H.     Child Protection Protocols.

       The Child Protection Protocols are incorporated into the Plan.

V.     POST CONFIRMATION MANAGEMENT OF THE DIOCESE.

        The Diocese will, as the Reorganized Debtor, continue to exist after the Effective Date
with all rights and powers of a non-profit corporation under the laws of the State of Minnesota.
On and after the Effective Date, the Diocese will continue to operate in accordance with the
principles of its mission statement, Canon Law, and applicable statute. The persons proposed to
serve as directors and officers of the Reorganized Debtor are identified in Exhibit J to the Plan
and are as follows:

 Name                                         Title
 Most Reverend John M. LeVoir                 Bishop
                                              Board of Directors – president
 Rev. Msgr. Eugene L. Lozinski                Chancellor
                                              Board of Directors – secretary
 Rev. Msgr. Douglas L. Grams                  Vicar General
                                              Board of Directors – member
 Michael Boyle                                Board of Directors – member
 Steve Gehrke                                 Board of Directors – member

Compensation of officers will be in accordance with pre-petition practices. Board members do
not receive monetary compensation from the Diocese.

VI.    MEANS OF EXECUTION.

        As further described in Article V of the Plan, the Plan will be funded by cash and other
assets held by the Diocese’s estate on the Effective Date, a contribution from the Parishes, and
Settling Insurer contributions. The Diocese will pay all Allowed Claims, other than Survivor
Claims and Unknown Survivor Claims, which will be paid through the Trust.

VII.   TAX CONSEQUENCES OF THE PLAN.

     THE INCOME TAX LAWS APPLICABLE TO RECEIVING A DISTRIBUTION
OR DEDUCTING A LOSS FROM A BANKRUPTCY ESTATE ARE COMPLEX. THE
SUMMARY DESCRIPTION OF TAX CONSEQUENCES BELOW IS FOR GENERAL
INFORMATIONAL PURPOSES ONLY AND IS SUBJECT TO SIGNIFICANT
UNCERTAINTIES.



                                               26
 Case 17-30601        Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18              Desc Main
                                  Document      Page 34 of 48



     THE PLAN PROPONENTS NEITHER HAVE REQUESTED A RULING FROM
THE INTERNAL REVENUE SERVICE NOR HAVE OBTAINED AN OPINION OF
COUNSEL WITH RESPECT TO THESE MATTERS. THUS, NO ASSURANCE CAN BE
GIVEN AS TO THE TAX CONSEQUENCES OF THE PLAN.

     THE DISCUSSION CONTAINED IN THIS DISCLOSURE STATEMENT AS TO
FEDERAL TAX CONSIDERATIONS IS NOT INTENDED OR WRITTEN TO BE USED,
AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING PENALTIES.

     NO REPRESENTATIONS ARE MADE REGARDING THE PARTICULAR TAX
CONSEQUENCES OF THE PLAN TO ANY HOLDER OF A CLAIM OR ANY OTHER
ENTITY OR PERSON. EACH HOLDER OF A CLAIM SHOULD CONSULT HIS, HER,
OR ITS TAX PROFESSIONAL TO UNDERSTAND FULLY THE FEDERAL, STATE,
LOCAL, AND FOREIGN TAX CONSEQUENCES OF THE PLAN.

        The following discussion summarizes certain federal income tax consequences of the
Plan to the Diocese and holders of general unsecured claims and interests. The summary is based
upon relevant provisions of the Internal Revenue Code of 1986, as amended (the “Tax Code”),
the applicable Treasury Regulations promulgated thereunder (the “Treasury Regulations”),
judicial authority, published rulings, and such other authorities considered relevant now in effect,
all of which are subject to change. This summary does not address the federal income tax
consequences to holders of allowed administrative expense claims, priority claims, or secured
claims, if any. This summary does not address foreign, state, or local income tax consequences,
or any estate or gift tax consequences of the Plan, or the federal income tax consequences of the
Plan to special classes of taxpayers. Accordingly, this summary should not be relied upon for
purposes of determining the specific tax consequences of the Plan with respect to a particular
holder of a claim or interest.

       A.      Federal Income Tax Consequences to Holders of Unsecured Claims.

        In accordance with the Plan, all classes of holders of General Unsecured Claims, holders
of Survivor Claims, and holders of Unknown Survivor Claims, will receive a distribution on the
Claims. Any holder of a General Unsecured Claim, Survivor Claim, or Unknown Survivor Claim
will realize a loss in an amount equal to the Claim, minus any recovery, on an adjusted tax basis.

        The tax consequences to holders of General Unsecured Claims, Survivor Claims, and
Unknown Survivor Claims will differ and will depend on factors specific to the holder, including
but not limited to: (i) whether the Claim, or a portion of the Claim, constitutes a claim for interest
or principal, (ii) the origin of the Claim, (iii) the type of consideration received in exchange for
the Claim, (iv) whether the holder is a United States person or a foreign person for tax purposes,
(v) whether the holder reports income on the accrual or cash basis method, and (vi) whether the
holder has taken a bad debt deduction or otherwise recognized a loss with respect to the Claim.

        The Plan Proponents anticipate that distributions to Survivor Claimants will, in all
instances, constitute damages, other than punitive damages, on account of personal physical
injuries and physical sickness, within the meaning of Section 104(a)(2) of the Internal Revenue
Code of 1986, as amended. The Plan Proponents have not, however, fully analyzed such tax

                                                 27
  Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18           Desc Main
                                  Document      Page 35 of 48



 issues and cannot (and do no hereby) make any assurances or representations regarding the
 anticipate tax treatment of Survivor Claims.

      THERE ARE MANY FACTORS THAT WILL DETERMINE THE TAX
 CONSEQUENCE TO EACH HOLDER OF A GENERAL UNSECURED CLAIM,
 SURVIVOR CLAIM, OR UNKNOWN SURVIVOR CLAIM. FURTHERMORE, THE
 TAX CONSEQUENCES OF THE PLAN ARE COMPLEX, AND IN SOME CASES,
 UNCERTAIN. THEREFORE, IT IS IMPORTANT THAT EACH HOLDER OF A
 GENERAL UNSECURED CLAIM OBTAIN HIS, HER, OR ITS OWN PROFESSIONAL
 TAX ADVICE REGARDING THE TAX CONSEQUENCES TO THE HOLDER OF A
 GENERAL UNSECURED CLAIM AS A RESULT OF THE PLAN.

        B.      Federal Income Tax Consequences to the Diocese.

         The Diocese is a non-profit, non-stock member corporation having tax-exempt status
 under 26 U.S.C. § 501(c)(3). Due to the Diocese’s status as a non-profit corporation, the Diocese
 anticipates that the confirmation of the Plan will have no material federal income tax
 consequences on a cash basis for the Diocese.

        C.      Tax Consequences to the Trust.

        The Plan Trust may satisfy the requirements of a designated settlement fund under
 Section 468B of the Tax Code or a qualified settlement fund under Regulation 1.468B-1 of the
 Treasury Regulations. There are certain tax consequences associated with the characterization of
 the Plan Trust as a designated settlement fund or a qualified settlement fund.

      THE PLAN PROPONENTS EXPRESS NO OPINION REGARDING WHETHER
 THE PLAN TRUST IS A DESIGNATED SETTLEMENT FUND OR A QUALIFIED
 SETTLEMENT FUND. THE PLAN PROPONENTS HAVE NOT REQUESTED A
 RULING FROM THE INTERNAL REVENUE SERVICE OR AN OPINION OF
 COUNSEL REGARDING WHETHER THE PLAN TRUST IS A DESIGNATED
 SETTLEMENT FUND OR A QUALIFIED SETTLEMENT FUND. ACCORDINGLY,
 EACH CREDITOR IS URGED TO CONSULT ITS OWN TAX ADVISOR REGARDING
 THE CHARACTERIZATION OF THE PLAN TRUST AND THE TAX
 CONSEQUENCES OF SUCH CHARACTERIZATION.

VIII.   ALTERNATIVES TO THE PLAN.

        The Plan Proponents believe the Plan is in the best interests of its Creditors and should
 accordingly be accepted and confirmed. If the Plan as proposed, however, is not confirmed, the
 following two alternatives may be available: (A) an alternative plan of reorganization may be
 proposed and confirmed or (B) the Diocese’s Chapter 11 Case may be dismissed. As discussed
 below, a third option, liquidation under Chapter 7, is not a viable alternative in this Chapter 11
 Case.




                                                28
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                 Document      Page 36 of 48



       A.      Alternative Plan Pursuant To Chapter 11 of the Bankruptcy Code.

        If the Plan is not confirmed, the Plan Proponents, either jointly or separately, may
propose a different plan, which might involve an alternative means for reorganization of the
Diocese. However, the Plan Proponents believe that the terms of the Plan provide for the best
result for the Diocese’s Creditors. The negotiation and drafting required for a different plan
would likely add substantially greater administrative expenses with no guarantee of a better
result for the Diocese’s Creditors. For these reasons, the Plan Proponents do not believe that
alternative plans of reorganization are preferable alternatives to the Plan.

       B.      Dismissal of the Diocese’s Chapter 11 Case.

       If the Plan is not confirmed, the Diocese or another party in interest may seek to dismiss
the Chapter 11 Case. After appropriate notice and a hearing, the Bankruptcy Court may grant the
request and dismiss the Chapter 11 Case. Dismissal of the Diocese’s Chapter 11 Case would
have the effect of restoring, or attempting to restore, all parties to the position they were in
immediately prior to the Filing Date.

        Upon the dismissal of the Diocese’s Chapter 11 Case, the protection of the Bankruptcy
Code would be lost, resulting in the expensive and time-consuming process of negotiation and
protracted litigation between the Diocese and individual Survivors and the Diocese and its
insurers. In addition to the expense and delay, the Plan Proponents believe that these actions
would lead to an unfair distribution to Creditors, with the first Creditors to obtain and enforce a
judgment against the Diocese depleting the Diocese’s assets and resulting in insufficient assets to
satisfy any further judgments. Therefore, the Plan Proponents believe that dismissal of the
Diocese’s Chapter 11 Case is not a preferable alternative to the Plan.

       C.      Chapter 7 Liquidation Not A Viable Alternative.

       Pursuant to 11 U.S.C. § 1112(c), if a debtor is “not a moneyed corporation,” the debtor’s
Chapter 11 case cannot be converted to a Chapter 7 case without the debtor’s consent. The
Diocese, as a non-profit entity, may not be forced to convert its Chapter 11 Case to a Chapter 7
case. Thus, conversion to a Chapter 7 case is not a viable alternative to the Plan.

 IX.   ACCEPTANCE AND CONFIRMATION OF THE PLAN.

       A.      General Confirmation Requirements.

        Section 1129(a) of the Bankruptcy Code requires the Bankruptcy Court, after appropriate
notice, to hold a hearing on confirmation of a plan (the “Confirmation Hearing”). In order for a
plan to be confirmed at the Confirmation Hearing, the Bankruptcy Code requires that the
Bankruptcy Court determine that the Plan complies with the technical requirements of Chapter
11 of the Bankruptcy Code and that the disclosures concerning the Plan have been adequate and
have included information concerning all payments made or promised in connection with the
Plan and this Chapter 11 Case.

       Section 1129(a) of the Bankruptcy Code contains the requirements for confirmation of a
plan. Among these requirements are that (1) a plan must be accepted by the requisite votes of

                                                29
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                 Document      Page 37 of 48



creditors except to the extent that the plan may be confirmed over a dissenting class pursuant to
11 U.S.C. § 1129(b); (2) a plan must be feasible, meaning that there is a reasonable probability
that the debtor will be able to perform its obligations under the plan without further need of
financial reorganization; (3) a plan must in the “best interests” of all creditors, meaning that
creditors will receive at least as much under the plan as they would receive in a hypothetical
liquidation case under Chapter 7 of the Bankruptcy Code; and (4) a plan must comply with the
applicable provisions of Chapter 11 of the Bankruptcy Code.

       The Plan Proponents believe that the Plan complies with all of these requirements,
including the specific requirements further discussed below.

       B.      Best Interests Test.

        The “best interests of creditors” test requires that the Bankruptcy Court find either
(1) that all members of each impaired class has accepted the Diocese’s Plan or (2) that each
holder of an Allowed Claim of each impaired class of Claims will receive or retain under the
Plan, on account of the Claim, property of a value that is not less than the amount that the holder
would receive or retain if the Diocese was hypothetically liquidated under Chapter 7 of the
Bankruptcy Code, as of the Effective Date.

        To calculate what holders of Claims would receive if the Diocese was hypothetically
liquidated under Chapter 7 of the Bankruptcy Code, the Bankruptcy Court must first determine
the dollar amount that would be realized from the hypothetical liquidation (the “Chapter 7
Liquidation Fund”). The Chapter 7 Liquidation Fund would consist of the net proceeds in the
Diocese’s hypothetical Chapter 7 case from the disposition of the Diocese’s assets augmented by
the cash held by the Diocese and recoveries on actions against third parties, if any.

         The Chapter 7 Liquidation Fund would then be reduced by the costs of liquidation,
including without limitation (1) the fees and expenses of a trustee, counsel for the trustee, and
any other professionals for the trustee, (2) selling expenses, (3) unpaid expenses incurred by the
Diocese in the Chapter 11 Case, such as fees for attorneys, financial advisors, and accountants,
that would be allowed in a Chapter 7 proceeding, (4) interest expense on oversecured debt, if
any, (5) and claims incurred by the Diocese during the pendency of the Chapter 11 Case. These
costs of liquidation would be paid from the Chapter 7 Liquidation Fund before the balance of the
Chapter 7 Liquidation Fund would be made available to the Survivors and holders of General
Unsecured Claims. In addition, the conversion to Chapter 7 would establish a new bar date for
the filing of claims in the Chapter 7 case and additional filed claims or claims that would other
arise upon conversion to a Chapter 7 case would dilute the balance of the Chapter 7 Liquidation
Fund available to Creditors. The present value of the distributions out of the Chapter 7
Liquidation after deduction of the amounts described above is then compared to the present value
of the property offered to each of the classes of Claims under the Plan to determine if the Plan is
in the best interests of each holder of a Claim.

       The Plan Proponents believe that the Plan as proposed is in the best interest of all
Creditors. While the Diocese may not be forced to convert to a Chapter 7 case, as further
discussed in Section 8(B) of this Disclosure Statement, the Plan Proponents believe that
Survivors and holders of General Unsecured Claims will receive a distribution under the Plan

                                                30
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                 Document      Page 38 of 48



greater than a distribution they would receive in a hypothetical Chapter 7 liquidation. In a
Chapter 7 liquidation, the Settling Insurers would no longer be bound by the Insurance
Settlement Agreements, resulting in $26 million no longer available for distribution. Similarly, a
Chapter 7 liquidation would not benefit from the $1,000,000 in contributions from the Parishes.
Moreover, the Chapter 7 trustee would be entitled to compensation of a percentage of all funds
distributed to parties in interest pursuant to 11 U.S.C. § 326, with the compensation necessarily
diluting the amount of funds available to pay Creditors. Attached as Exhibit A is an analysis of
expected recoveries to creditors under the Plan and under a hypothetical Chapter 7 liquidation of
the Diocese.

        While the liquidation analysis includes the liquidation of the Diocese’s real and personal
property, it is not clear if any of the Diocese’s property would be capable of liquidation under
Chapter 7 pursuant to the protections of the Religious Freedom Restoration Act, the First
Amendment, and the Minnesota Constitution. The inclusion of this property in the liquidation
analysis shall not be deemed an admission by the Diocese that the property is capable of
liquidation.

        Moreover, under the Plan, holders of Administrative Claims will be paid in full and the
Plan Proponents believe holders of Administrative Claims will receive faster distribution under
the Plan. In sum, for all of the reasons set forth above, the Plan Proponents anticipate that all
Creditors will receive a larger and faster distribution under the Plan than under a Chapter 7
liquidation.

       C.      Financial Feasibility Test.

        In addition to the requirements discussed above, the Bankruptcy Code requires that
consummation of a plan will not likely be followed by the liquidation of, or the need for further
financial reorganization of, the debtor. In this case, the Diocese has prepared projections of the
cash flow for the ministries and operations of the Diocese. The cash flow projections are attached
as Exhibit B to this Disclosure Statement. The cash flow projections demonstrate that the
Diocese will be able to fund the Plan on the Effective Date and that the Reorganized Debtor will
be able to make all payments required pursuant to the Plan. Accordingly, the Plan Proponents
believe that the Plan passes the financial feasibility test.

       D.      Cramdown Alternative.

        In the event that a certain class or classes of Claims reject the Plan, the Plan Proponents
may seek confirmation of the Plan pursuant to the “cramdown” provisions of the Bankruptcy
Code. Specifically, Section 1129(b) of the Bankruptcy Code provides that a plan can be
confirmed even if the plan is not accepted by all impaired classes, as long as at least one
impaired class of claims has accepted it. A bankruptcy court may confirm a plan at the request of
the plan proponent if the plan “does not discriminate unfairly” and “is fair and equitable” as to
each impaired class that has not accepted the plan. A plan does not discriminate unfairly within
the meaning of the Bankruptcy Code if a dissenting class is treated equally with respect to other
classes of equal rank. The Plan Proponents believe that the Plan does not discriminate unfairly
with respect to any classes of Claims.


                                                31
 Case 17-30601        Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18              Desc Main
                                  Document      Page 39 of 48



       In addition, a plan is fair and equitable as to a class of claims which rejects a plan if the
plan provides (i) for each holder of a claim included in the rejecting class to receive or retain on
account of that claim property that has a value, as of the effective date of the plan, equal to the
allowed amount of the claim; or (ii) that the holder of any claim or interest that is junior to the
claims of the class will not receive or retain on account of the junior claim or interest any
property at all.

        The Plan Proponents believe that the Plan meets the “fair and equitable” requirements of
Section 1129(b) of the Bankruptcy Code with respect to holders of Claims in all classes.
Specifically with respect to holders of Survivor Claims, Unknown Survivor Claims, and General
Unsecured Claims, the Plan does not provide for the retention of any interests by equity holders
because the Diocese, as a non-profit entity, does not have any equity holders. Furthermore, the
Plan provides the mechanism for capturing value from both real property owned by the Diocese
and from coverage claims against the Settling Insurers, which will be assigned to the Trust,
which will likely increase the distributions to holders of Survivor Claims and Unknown Survivor
Claims. The Plan Proponents understand, however, that the Plan may not be confirmable with
respect to these classes if any class does not vote in favor of the Plan.

 X.    RISK FACTORS TO BE CONSIDERED.

     HOLDERS OF CLAIMS AGAINST THE DIOCESE SHOULD READ AND
CONSIDER CAREFULLY THE INFORMATION SET FORTH BELOW, AS WELL AS THE
OTHER INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT, PRIOR TO
VOTING TO ACCEPT OR REJECT THE PLAN. THIS INFORMATION, HOWEVER,
SHOULD NOT BE REGARDED AS THE ONLY RISKS INVOLVED IN CONNECTION
WITH THE PLAN AND/OR ITS IMPLEMENTATION.

       A.      Failure to Satisfy Vote Requirement.

        If the Plan Proponents obtain the requisite votes to accept the Plan in accordance with the
requirements of the Bankruptcy Code, the Plan Proponents intend, as promptly as practicable
thereafter, to seek confirmation of the Plan. In the event that sufficient votes are not received, the
Plan Proponents may be forced to pursue an alternative plan of reorganization or to dismiss the
Chapter 11 Case.

       B.      Non-Confirmation or Delay of Confirmation of the Plan.

       In the event a party objects to the Plan, it is possible that the Bankruptcy Court may not
approve confirmation of the Plan.

       C.      Non-Consensual Confirmation.

       In the event any impaired class of Claims does not accept the Plan, the Bankruptcy Court
may nevertheless confirm the Plan at the Plan Proponents’ request if the cramdown
requirements, described in Section 9(D) of this Disclosure Statement, are met. The Plan
Proponents believe that the Plan satisfies these requirements.



                                                 32
 Case 17-30601       Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18            Desc Main
                                 Document      Page 40 of 48



       D.      Risk of Non-Occurrence of the Effective Date.

        Although the Plan Proponents believe that the Effective Date will occur reasonably soon
after the Confirmation Date, there can be no assurance as to the timing or as to whether the
Effective Date will in fact occur.

       E.      Classification and Treatment of Claims.

       Section 1122 of the Bankruptcy Code requires that the Plan classify Claims against the
Diocese. The Bankruptcy Code also provides that the Plan may place a Claim in a particular
class only if the Claim is substantially similar to the other Claims in the class. The Plan
Proponents believe all Claims have been appropriately classified in the Plan. To the extent that
the Bankruptcy Court finds that a different classification is required for the Plan to be confirmed
and the reclassification adversely affects the treatment of the Claim of any Creditor, the Plan
Proponents would be required to re-solicit votes for or against the Plan.

        The Bankruptcy Code also requires that the Plan provide the same treatment for each
Claim of a particular class unless the holder of a particular Claim agrees to a less favorable
treatment of its Claim. The Plan Proponents believe that it has complied with the requirement of
equal treatment. To the extent that the Court finds that the Plan does satisfy the equal treatment
requirement, the Court could deny confirmation of the Plan.

       Issues or disputes relating to classification or treatment could result in a delay of the
confirmation or consummation of the Plan and could increase the risk that the Plan will not be
consummated.

       F.      Review of Class 1 And Class 2 Claims.

        The potential recovery to Class 1 Survivor Claims and Class 2 Claims depends on,
among other things, the outcome of the Survivor Claim Reviewer’s review of the Class 1 and
Class 2 Claims both in order to determine if the Claim will be allowed and in order to allocate
the appropriate point allocation for each Claim for purposes of distribution. Therefore, the
distribution to holders of Class 1 and Class 2 Claims will increase or decrease depending on the
allowance of Claims and the point allocation give to each Claim.

XI.    CONCLUSION.

        The Plan offers the best alternative for the highest and fastest recovery for Creditors.
Accordingly, the Plan Proponents believe that the Plan is in the best interests of the Diocese’s
Creditors and other interested parties, and the Diocese urges the holders of impaired Claims
entitled to vote to accept the Plan and to evidence their acceptance by properly voting and timely
returning their ballots.

                                 [Signatures on following page.]




                                                33
 Case 17-30601      Doc 339     Filed 12/18/19 Entered 12/18/19 15:54:18   Desc Main
                                Document      Page 41 of 48



THE DIOCESE OF NEW ULM


/e/ Rev. Msgr. Douglas L. Grams
Rev. Msgr. Douglas L. Grams, Vicar General


/e/ Steven R. Kinsella
James L. Baillie (#0003980)
James C. Brand (#387362)
Steven R. Kinsella (#0392289)
Samuel M. Andre (#0399669)
FREDRIKSON & BYRON, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402-1425
Telephone: 612.492.7000
jbaillie@fredlaw.com
jbrand@fredlaw.com
skinsella@fredlaw.com
sandre@fredlaw.com

ATTORNEYS FOR THE DIOCESE OF NEW
ULM




                                             34
 Case 17-30601       Doc 339    Filed 12/18/19 Entered 12/18/19 15:54:18   Desc Main
                                Document      Page 42 of 48



AND

THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

/e/ Bruce Doney
By: Bruce Doney
Its: Chairperson


/e/ Robert T. Kugler
Robert T. Kugler (#194116)
Edwin H. Caldie (#388930)
Brittany Michael (#397592)
STINSON, LLP
50 South Sixth Street, Suite 2600
Minneapolis, MN 55402
robert.kugler@stinson.com
ed.caldie@stinson.com
brittany.michael@stinson.com

Telephone: 612-335-1500
Facsimile: 612-335-1657

ATTORNEYS FOR THE OFFICIAL
COMMITTEE OF UNSECURED
CREDITORS FOR THE DIOCESE OF
NEW ULM




                                           35
Case 17-30601   Doc 339   Filed 12/18/19 Entered 12/18/19 15:54:18   Desc Main
                          Document      Page 43 of 48



                          DISCLOSURE STATEMENT
                                EXHIBIT A
     Case 17-30601           Doc 339   Filed 12/18/19 Entered 12/18/19 15:54:18              Desc Main
                                       Document      Page 44 of 48

                                            DIOCESE OF NEW ULM
                                              Liquidation Analysis

                                                     Plan of Reorganization             Hypothetical Liquidation
Cash                                         $                     7,730,000.00    $                    5,168,579.24
Real Property                                $                              -      $                    5,394,500.00
Other Non-Cash Assets                        $                              -      $                      181,470.93
Parish Contributions                         $                     1,000,000.00    $                             -
Insurance Policy Settlements                 $                    26,000,000.00    $                             -
                                       TOTAL $                    34,730,000.00    $                   10,744,550.17

Unsecured Creditors Waterfall

Total Distributable Assets                     $                   34,730,000.00   $                    10,744,550.17

Less Administrative Claims
 Chapter 11 Administrative Expenses            $                     (350,000.00) $                       (350,000.00)
 Chapter 7 Trustee Fees                        $                             -    $                       (356,086.51)

Unsecured Claim Distributions
 Known Survivor Claims                             Pro Rata Share of $33,530,000
 General Unsecured Claims                                 100% of Claims               Pro Rata Share of $10,038,464
 Parish Claims                                              Disallowed
 Pre-Effective Date Unknown Survivor Claims             Share of $500,000
 Post-Effective Date Unknown Survivor Claims            Share of $400,000          $                              -
 Late-Filed Survivor Claims                              Share of $40,000          $                              -
Case 17-30601   Doc 339   Filed 12/18/19 Entered 12/18/19 15:54:18   Desc Main
                          Document      Page 45 of 48



                          DISCLOSURE STATEMENT
                                EXHIBIT B
                                         Case 17-30601              Doc 339                Filed 12/18/19 Entered 12/18/19 15:54:18                                                    Desc Main
                                                                                           Document      Page 46 of 48

1    DIOCESE OF NEW ULM                                                                                                                                                                                              INCOME STATEMENT
2                                           Actual                           Actual                                                                                   Projected                                                Projected
3                                           FY2019       Jul-19     Aug-19            Sep-19      Oct-19            Nov-19              Dec-19      Jan-20       Feb-20       Mar-20         Apr-20      May-20      Jun-20     FY2020
4    Diocesan United Fund                   1,542,093    129,844     129,844           129,844     129,844            129,844            129,844     129,844       129,844        129,844     129,844     129,844     129,844   1,558,124
5    Investment Income                        151,035     12,479      12,656            12,623      12,687             12,687             12,687      12,687        12,687         12,687      12,687      12,687      12,687     151,937
6    Gifts & Bequests                           6,350      8,547     703,135            10,000           0                  0                  0           0             0              0           0           0            0    721,682
7    Grants                                   156,106     55,000           0             4,055           0                  0             50,000       5,000             0              0           0           0            0    114,055
8    Funds Applied                          1,142,843     30,815     118,634            14,286     121,861                  0            186,307           0             0        304,307           0           0     186,307     962,517
9    Diocesan Ministries Annual Appeal              0          0           0                 0           0                  0                  0           0             0              0           0           0            0          0
10   Office Income                            177,620      5,761       6,776            25,054       8,785             12,980             12,980      12,980        12,980         12,980      12,980      12,980      12,980     150,219
11   Realized/Unrealized Inv. Gains                 0          0           0                 0           0                  0                  0           0             0              0           0           0            0          0
12   Miscellaneous Income                      44,622      3,493       3,393             3,393       3,793              3,393              3,393       3,393         3,393          3,393       3,393       3,393        3,393     41,220
13   Lots Sold                                      0          0           0                 0           0                  0                  0           0             0              0           0           0            0          0
14   REVENUE, GAINS, & OTHER                3,220,669    245,939     974,438           199,254     276,969            158,904            395,211     163,904       158,904        463,211     158,904     158,904     345,211   3,699,753
15   Administration                         1,007,930     98,570      95,216            81,926      98,433             83,952             83,952      83,952        83,952         91,021      91,009      90,997      90,985   1,073,962
16   Evangelization & Catechesis              497,790     70,091      39,911            59,382      46,809             41,758             41,758      41,758        41,758         41,758      41,758      41,758      41,758     550,254
17   Worship & Spiritual Life                  85,128      7,449       5,618             5,750       5,029              7,688              7,688       7,688         7,688          7,688       7,688       7,688        7,688     85,349
18   Social Ministries                        608,877     59,697      50,490            51,608      59,752             58,088             58,088      58,088        58,088         58,088      58,088      58,088      58,088     686,252
19   Personnel                                538,039     36,893      22,951            32,618     166,421             27,319             27,319      27,319        27,319        152,319      27,319      27,319      27,319     602,432
20   OPERATING EXPENSE                      2,737,764    272,699     214,187           231,283     376,443            218,804            218,804     218,804       218,804        350,873     225,861     225,849     225,837   2,998,249
21   NET INCOME FROM OPS                      482,905    (26,760)    760,252           (32,028)    (99,474)           (59,900)           176,407     (54,900)      (59,900)       112,338     (66,957)    (66,946)    119,373     701,504
22   Funds Applied Expense/(Income)                 0          0           0                 0           0                  0                  0           0             0              0           0           0            0          0
23   Non-Operating Expense/(Income)        (1,387,450)         0           0                 0           0                  0           (321,327)          0     7,057,500        (15,065)          0           0            0  6,721,108
24   Special Issues Expense/(Income)          829,131      8,903         278           214,494       6,015                  0            200,000           0       250,000              0           0           0            0    679,689
25   NON-OPERATING EXP/(INC)                 (558,319)     8,903         278           214,494       6,015                  0           (121,327)          0     7,307,500        (15,065)          0           0            0  7,400,797
26   CHANGE IN NET ASSETS                   1,041,224    (35,662)    759,974          (246,523)   (105,489)           (59,900)           297,734     (54,900)   (7,367,400)       127,403     (66,957)    (66,946)    119,373  (6,699,294)




                                                                                                           DNU Cash Flow Analysis v26                                                                                                Page 1
                                        Case 17-30601                     Doc 339                 Filed 12/18/19 Entered 12/18/19 15:54:18                                                          Desc Main
                                                                                                  Document      Page 47 of 48

53   DIOCESE OF NEW ULM                                                                                                                                                                                                                    BALANCE SHEET
54                                            Actual                                Actual                                                                                        Projected                                                     Projected
55                                            FY2019         Jul-19        Aug-19            Sep-19        Oct-19            Nov-19              Dec-19        Jan-20        Feb-20        Mar-20        Apr-20        May-20         Jun-20     FY2020
56   Cash and Equivalents                     5,167,350     5,130,660      5,905,309         5,605,205     5,533,691         5,501,471           5,864,789     5,833,548      321,872         484,827     420,456       356,732        481,306     481,306
57   Reserved Cash                                    0                                                                                                                                                                                                  0
58   Charitable Trust Cash                    9,805,332     9,936,169      9,744,466     9,822,843         9,840,716        9,831,216        9,635,409         9,625,909     9,616,409     9,302,602     9,293,102     9,283,602     9,087,795   9,087,795
59   Accounts Receivables                        41,124        84,364        118,378       135,378           149,604          128,037          124,089           105,794       104,604       106,101       105,617       104,486       101,363     101,363
60   Bequest Receivables                              0             0              0             0                 0                0                0                 0             0             0             0             0             0           0
61   Prepaid Expenses                           330,170       329,698        329,226       328,754           328,281          327,810          327,810           327,810        16,140        16,140        16,140        16,140        16,140      16,140
62   Total Current Assets                    15,343,976    15,480,891     16,097,379    15,892,179        15,852,293       15,788,533       15,952,097        15,893,061    10,059,025     9,909,670     9,835,314     9,760,959     9,686,604   9,686,604
63
64   Land, Buildings, & Equipment             7,048,003     7,048,003      7,048,003     7,048,774         7,048,774         7,048,774       6,954,939         6,954,939     6,954,939     6,851,855     6,851,855     6,851,855     6,851,855     6,851,855
65   Accumulated Depreciation                  (918,454)     (927,595)      (936,736)     (945,877)         (955,018)         (964,159)       (935,461)         (944,325)     (953,189)     (893,513)     (901,986)     (910,459)     (918,932)     (918,932)
66   Total Fixed Assets                       6,129,549     6,120,408      6,111,267     6,102,897         6,093,756         6,084,615       6,019,478         6,010,614     6,001,750     5,958,342     5,949,869     5,941,396     5,932,923     5,932,923
67
68   Restricted Investments                           0               0             0                 0              0                0                   0             0             0             0             0             0           0             0
69   Total Charitable Trust Funds                     0               0             0                 0              0                0                   0             0             0             0             0             0           0             0
70
71   Land Held For Resale                             0               0             0                 0              0                0                   0             0             0             0             0             0           0             0
72   Equity in COLCC                                  0               0             0                 0              0                0                   0             0             0             0             0             0           0             0
73   Total Other Assets                               0               0             0                 0              0                0                   0             0             0             0             0             0           0             0
74
75   TOTAL ASSETS                            21,473,524    21,601,299     22,208,646    21,995,076        21,946,048       21,873,148       21,971,575        21,903,675    16,060,775    15,868,011    15,785,183    15,702,355    15,619,526    15,619,526
76
77   Accounts Payable                                 0            0              0                 0             0                  0                  0             0             0               0           0             0             0             0
78   Reserves and Other                         194,556      194,892        194,802           194,733       194,930            194,930            194,930       194,930        32,430          32,430      32,430        32,430        32,430        32,430
79   Custodian Funds                            527,714      635,619        677,627           639,432       691,175            678,175            665,175       652,175       639,175         626,175     613,175       600,175       587,175       587,175
80   Total Current Liabilities                  722,271      830,511        872,429           834,165       886,104            873,104            860,104       847,104       671,604         658,604     645,604       632,604       619,604       619,604
81
82   Mortgage                                         0               0             0                 0              0                0                   0             0    1,700,000     1,697,141     1,694,270     1,691,387     1,688,493     1,688,493
83   Total Long Term Liabilities                      0               0             0                 0              0                0                   0             0    1,700,000     1,697,141     1,694,270     1,691,387     1,688,493     1,688,493
84
85   Unrestricted - Undesignated               3,551,663    3,524,696      4,293,364     4,054,763         3,957,966        3,898,065        4,195,799         4,140,899    (3,226,501)   (3,099,098)   (3,166,056)   (3,233,001)   (3,113,628)   (3,113,628)
86   Unrestricted - Designated                   376,534      376,980        377,427       377,875           378,324          378,324          378,324           378,324       378,324       378,324       378,324       378,324       378,324       378,324
87   Unrestricted - Investments - Fixed Assets 7,480,399    7,471,258      7,462,117     7,453,747         7,444,606        7,444,606        7,444,606         7,444,606     7,444,606     7,444,606     7,444,606     7,444,606     7,444,606     7,444,606
88   Restricted                                9,342,658    9,397,854      9,203,309     9,274,526         9,279,049        9,279,049        9,092,742         9,092,742     9,092,742     8,788,435     8,788,435     8,788,435     8,602,128     8,602,128
89   TOTAL NET ASSETS                         20,751,254   20,770,787     21,336,216    21,160,911        21,059,944       21,000,044       21,111,471        21,056,571    13,689,170    13,512,266    13,445,309    13,378,363    13,311,430    13,311,430
90
91   TOTAL LIABILILITIES & NET ASSETS
                                   21,473,524              21,601,299     22,208,646    21,995,076        21,946,048       21,873,148       21,971,575        21,903,675    16,060,775    15,868,011    15,785,183    15,702,355    15,619,526    15,619,526




                                                                                                                    DNU Cash Flow Analysis v26                                                                                                         Page 2
                                         Case 17-30601                Doc 339                Filed 12/18/19 Entered 12/18/19 15:54:18                                                     Desc Main
                                                                                             Document      Page 48 of 48

92    DIOCESE OF NEW ULM                                                                                                                                                                                                CASH FLOW STATEMENT
93                                           Actual                            Actual                                                                                    Projected                                                  Projected
94                                           FY2019       Jul-19      Aug-19            Sep-19      Oct-19            Nov-19              Dec-19      Jan-20        Feb-20       Mar-20         Apr-20      May-20         Jun-20    FY2020
95    Operating Cash Flow
96    (1) Net Income                         1,041,224     (35,662)    759,974          (246,523)    (105,489)          (59,900)           297,734      (54,900)   (7,367,400)       127,403     (66,957)    (66,946)       119,373    (6,699,294)
97    Adjustments:
98    Depreciation                             97,662       9,141        9,141             9,141        9,141             9,141            (28,698)       8,864         8,864        (59,676)      8,473       8,473         8,473            478
99    Reserved Cash                                 0           0            0                 0            0                 0                  0            0             0              0           0           0             0              0
100   Accounts Receivable                      (2,004)    (43,240)     (34,014)          (17,000)     (14,226)           21,568              3,947       18,295         1,190         (1,497)        484       1,131         3,123        (60,239)
101   Bequest Receivables                      18,215           0            0                 0            0                 0                  0            0             0              0           0           0             0              0
102   Prepaid Expenses                       (306,003)        472          472               472          472               471                  0            0       311,670              0           0           0             0        314,030
103   Accounts Payable                              0           0            0                 0            0                 0                  0            0             0              0           0           0             0              0
104   Reserves and Other                       (9,190)        336          (90)              (69)         197                 0                  0            0      (162,500)             0           0           0             0       (162,127)
105   Custodian Funds                        (203,051)    107,904       42,008           (38,195)      51,742           (13,000)           (13,000)     (13,000)      (13,000)       (13,000)    (13,000)    (13,000)      (13,000)        59,460
106   (2) Total Adjustments                  (404,370)     74,614       17,518           (45,651)      47,326            18,180            (37,750)      14,159       146,224        (74,173)     (4,043)     (3,396)       (1,404)       151,603
107   (3) Net Operating Cash Flow             636,854      38,951      777,492          (292,174)     (58,163)          (41,720)           259,983      (40,741)   (7,221,176)        53,229     (71,000)    (70,342)      117,969     (6,547,691)
108
109   Investing Cash Flow
110   Net (Cap X)/Disposal of Fixed Assets    102,030           0            0              (771)           0                 0             93,835           0             0         103,084           0           0             0       196,148
111   Source/(Use) from Charitable Trusts     (59,028)   (130,837)     191,703           (78,377)     (17,873)            9,500            195,807       9,500         9,500         313,807       9,500       9,500       195,807       717,537
112   Source/(Use) from Land Resale                 0           0            0                 0            0                 0                  0           0             0               0           0           0             0             0
113   Source/(Use) from COLCC                       0           0            0                 0            0                 0                  0           0             0               0           0           0             0             0
114   (4) Net Investing Cash Flow              43,002    (130,837)     191,703           (79,148)     (17,873)            9,500            289,642       9,500         9,500         416,891       9,500       9,500       195,807       913,685
115
116   Financing Cash Flow
117   Source/(Use) from Mortgage                    0            0           0                 0            0                   0                0             0   1,700,000       (2,859)        (2,871)     (2,883)        (2,895)   1,688,493
118   Change in Restricted Assets             276,273       55,196    (194,545)           71,217        4,522                  (0)        (186,307)            0           0     (304,307)             0          (0)      (186,307)    (740,530)
119   (5) Net Financing Cash Flow             276,273       55,196    (194,545)           71,217        4,522                  (0)        (186,307)            0   1,700,000     (307,166)        (2,871)     (2,883)      (189,202)     947,962
120
121   (6) Net Cash Flow (Sum 3-5)              956,129     (36,690)     774,649      (300,104)        (71,514)          (32,220)        363,318         (31,241)   (5,511,676)       162,954     (64,371)    (63,724)      124,574     (4,686,044)
122   (7) Beginning Operating Cash           4,211,220   5,167,350    5,130,660     5,905,309       5,605,205         5,533,691       5,501,471       5,864,789     5,833,548        321,872     484,827     420,456       356,732      5,167,350
123   (8) Ending Operating Cash (6+7)        5,167,350   5,130,660    5,905,309     5,605,205       5,533,691         5,501,471       5,864,789       5,833,548       321,872        484,827     420,456     356,732       481,306        481,306




                                                                                                             DNU Cash Flow Analysis v26                                                                                                     Page 3
